Exhibit 10.1

[FINAL 8/22/14]

 

 

 

LEASE FOR

88 SIDNEY STREET

Cambridge, Massachusetts

LANDLORD:

FOREST CITY 88 SIDNEY, LLC

TENANT:

AGIOS PHARMACEUTICALS, INC.

 

 



--------------------------------------------------------------------------------

88 SIDNEY STREET

Table of Contents

     Page  

ARTICLE I RECITALS AND DEFINITIONS

     1   

Section 1.1 - Recitals

     1   

Section 1.2 - Definitions

     1   

ARTICLE II PREMISES, PARKING AND OTHER RIGHTS

     2   

Section 2.1 - Premises

     2   

Section 2.2 - Appurtenant Rights

     3   

Section 2.3 - Landlord’s Reservations

     4   

Section 2.4 - Parking

     5   

Section 2.5 - Commencement Date

     6   

Section 2.6 - Extension Options

     6   

Section 2.7 - Right of First Offer

     7   

Section 2.8 - Intentionally Omitted

     8   

Section 2.9 - Modified Right of First Refusal

     8   

ARTICLE III RENT AND OTHER PAYMENTS

     9   

Section 3.1 - Annual Fixed Rent

     9   

Section 3.2 - Real Estate Taxes

     10   

Section 3.3 - Operating Expenses

     12   

Section 3.4 - Other Utility Charges

     14   

Section 3.5 - Above-standard Services

     15   

Section 3.6 - No Offsets

     15   

Section 3.7 - Net Lease

     15   

ARTICLE IV ALTERATIONS

     15   

Section 4.1 - Consent Required for Tenant’s Alterations

     15   

Section 4.2 - Ownership of Alterations

     16   

Section 4.3 - Construction Requirements for Alterations

     16   

Section 4.4 - Payment for Tenant Alterations

     17   



--------------------------------------------------------------------------------

ARTICLE V RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES

     18   

Section 5.1 - Maintenance of Building and Common Areas by Landlord

     18   

Section 5.2 - Maintenance of Premises by Tenant

     18   

Section 5.3 - Delays in Landlord’s Services

     19   

ARTICLE VI TENANT COVENANTS

     20   

Section 6.1 - Permitted Uses

     20   

Section 6.2 - Laws and Regulations

     21   

Section 6.3 - Rules and Regulations

     21   

Section 6.4 - Safety Compliance

     21   

Section 6.5 - Landlord’s Entry

     22   

Section 6.6 - Floor Load

     22   

Section 6.7 - Personal Property Tax

     22   

Section 6.8 - Assignment and Subleases

     22   

ARTICLE VII INDEMNITY AND INSURANCE

     25   

Section 7.1 - Indemnity

     25   

Section 7.2 - Liability Insurance

     26   

Section 7.3 - Personal Property at Risk

     26   

Section 7.4 - Landlord’s Insurance

     26   

Section 7.5 - Waiver of Subrogation

     27   

ARTICLE VIII CASUALTY AND EMINENT DOMAIN

     27   

Section 8.1 - Restoration Following Casualties

     27   

Section 8.2 - Landlord’s Termination Election

     27   

Section 8.3 - Tenant’s Termination Election

     27   

Section 8.4 - Casualty at Expiration of Lease

     28   

Section 8.5 - Eminent Domain

     28   

Section 8.6 - Rent After Casualty or Taking

     29   

Section 8.7 - Taking Award

     29   

 

(ii)



--------------------------------------------------------------------------------

ARTICLE IX DEFAULT

     29   

Section 9.1 - Tenant’s Default

     29   

Section 9.2 - Damages

     30   

Section 9.3 - Cumulative Rights

     31   

Section 9.4 - Landlord’s Self-help

     31   

Section 9.5 - Enforcement Expenses; Litigation

     31   

Section 9.6 - Interest on Overdue Payments

     31   

Section 9.7 - Landlord’s Right to Notice and Cure

     32   

ARTICLE X MORTGAGEES’ AND GROUND LESSORS’ RIGHTS

     32   

Section 10.1 - Subordination

     32   

Section 10.2 - Prepayment of Rent not to Bind Mortgagee

     32   

Section 10.3 - Tenant’s Duty to Notify Mortgagee; Mortgagee’s Ability to Cure

     32   

Section 10.4 - Estoppel Certificates

     33   

ARTICLE XI MISCELLANEOUS

     34   

Section 11.1 - Notice of Lease

     34   

Section 11.2 - Notices

     34   

Section 11.3 - Authority

     35   

Section 11.4 - Successors and Limitation on Liability on the Landlord

     35   

Section 11.5 - Waivers by the Landlord

     35   

Section 11.6 - Acceptance of Partial Payments of Rent

     36   

Section 11.7 - Interpretation and Partial Invalidity

     36   

Section 11.8 - Quiet Enjoyment

     36   

Section 11.9 - Brokerage

     36   

Section 11.10 - Surrender of Premises and Holding Over

     36   

Section 11.11 - Ground Lease

     37   

Section 11.12 - Security Deposit

     37   

Section 11.13 - Financial Reporting

     39   

Section 11.14 - Cambridge Employment Plan

     39   

Section 11.15 - Parking and Transportation Demand Management

     39   

Section 11.16 - Cancellation of Previous Lease

     40   

Section 11.17 - Solvent Storage

     40   

Section 11.18 - Temporary Space

     41   

 

(iii)



--------------------------------------------------------------------------------

EXHIBIT A    -    Basic Lease Terms EXHIBIT B    -    Floor Plans Showing
Premises EXHIBIT B-l    -    Intentionally Omitted EXHIBIT B-2    -   
Mechanical Rooms EXHIBIT B-3    -    First Floor Mechanical Space and Bulk
Storage Space EXHIBIT C    -    Standard Services EXHIBIT D    -    Rules and
Regulations EXHIBIT E    -    Work Letter EXHIBIT F    -    Construction Rules
and Regulations EXHIBIT G    -    Form of Letter of Credit EXHIBIT H    -   
Tenant/Landlord Matrix, Schematic Drawings, and Lobby Renovation Plans EXHIBIT I
   -    NDA (MIT) EXHIBIT J    -    Memorandum of Lease

 

(iv)



--------------------------------------------------------------------------------

LEASE

ARTICLE I

RECITALS AND DEFINITIONS

Section 1.1 - Recitals.

This Lease (this “Lease”) is entered into as of September 15, 2014 (the
“Effective Date”), by and between FOREST CITY 88 SIDNEY, LLC, a Delaware limited
liability company (the “Landlord”) and AGIOS PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

In consideration of the mutual covenants herein set forth, the Landlord and the
Tenant do hereby agree to the terms and conditions set forth in this Lease.

Section 1.2 - Definitions.

The following terms shall have the meanings indicated or referred to below:

“Additional Rent” means all charges payable by the Tenant pursuant to this Lease
other than Annual Fixed Rent, including without implied limitation the Tenant’s
parking charges as provided in Section 2.4; the Tenant’s Tax Expense Allocable
to the Premises as provided in Section 3.2; the Tenant’s Operating Expenses
Allocable to the Premises in accordance with Section 3.3; amounts payable for
special services pursuant to Section 3.5; the Landlord’s share of any sublease
or assignment proceeds pursuant to Section 6.8.

“Annual Fixed Rent” - See Exhibit A, and Section 3.1.

“Building” means that certain five-story, 145,275 rentable square foot building
located at 88 Sidney Street, Cambridge, Massachusetts in which the Premises are
located.

“Commencement Date” - See Section 2.5.

“Common Building Areas” means those portions of the Building which are not part
of the Premises and to which the Tenant has appurtenant rights pursuant to
Section 2.2.

“External Causes” means collectively, (i) Acts of God, war, civil commotion,
fire, flood or other casualty, strikes or other extraordinary labor
difficulties, shortages of labor or materials or equipment in the ordinary
course of trade, government order or regulations or other cause not reasonably
within the Landlord’s or Tenant’s control and not due to the fault or neglect of
the Landlord or Tenant.

“Lease Year” means each period of one year during the Term commencing on the
Commencement Date or on any anniversary thereof.

“Permitted Uses” - See Exhibit A.

“Premises” - See Exhibit A.



--------------------------------------------------------------------------------

“Property” means, collectively, the Building and the parcel of land on which the
Building sits.

“Term” - See Exhibit A.

“University Park” means the area in Cambridge, Massachusetts, bounded on the
North side by Massachusetts Avenue and Green Street, on the East side by
Landsdowne, Cross and Purrington Streets, on the South side by Pacific Street
and on the West side by Brookline Street.

ARTICLE II

PREMISES, PARKING AND OTHER RIGHTS

Section 2.1 - Premises.

(a) The Landlord hereby leases to the Tenant, and the Tenant hereby leases from
the Landlord, for the Term, the Premises. Landlord hereby represents that it has
provided Tenant all of Landlord’s measurement calculations and methodology prior
to the Effective Date. All measurements with respect to the Premises and the
Building are mutually confirmed and agreed upon for all purposes of this Lease
by Landlord and Tenant. The Premises shall exclude the entry and main lobby of
the Building, first floor elevator lobby, first floor mail room, the common
stairways and stairwells, elevators and elevator wells, boiler room, sprinklers,
sprinkler rooms, elevator rooms, mechanical rooms, loading and receiving areas,
electric and telephone closets, janitor closets, loading docks and bays, rooftop
mechanical penthouses to the extent they house Building equipment, and pipes,
ducts, conduits, wires and appurtenant fixtures and equipment serving
exclusively or in common other parts of the Building. If the Premises at any
time includes less than the entire rentable floor area of any floor of the
Building, the Premises shall also exclude the common corridors, vestibules,
elevator lobby and toilets located on such floor. Tenant acknowledges that,
except as expressly set forth in this Lease, there have been no representations
or warranties made by or on behalf of the Landlord with respect to the Premises,
the Building or the Property or with respect to the suitability of any of them
for the conduct of the Tenant’s business.

(b) Tenant acknowledges that, except as expressly set forth in this Lease, it is
accepting the Premises in its present “as-is” condition with no expectation that
Landlord will or should perform or contribute toward the cost of any leasehold
improvements required to prepare the Premises for Tenant’s occupancy except as
provided in this Lease. Provided, however, within thirty (30) days after the
Effective Date, Landlord shall be responsible, at its sole cost and expense, to
(i) deliver the base building mechanical systems (HVAC, electrical, life safety,
plumbing) and the Shared Laboratory Systems (as defined in Section 2.3(c)) that
service the Premises in good operating condition and repair, and maintain the
same in accordance with Section 5.1; and (ii) demolish and remove the equipment
located in (a) the large mechanical room on the third floor, and (b) the two
mechanical rooms on the fourth floor (collectively, the “Fourth Floor Mechanical
Rooms”) as shown on Exhibit B-2, and deliver the Fourth Floor Mechanical Rooms
to Tenant in shell condition for Tenant’s exclusive use.

 

2



--------------------------------------------------------------------------------

(c) Additionally, concurrent with the construction of the Leasehold Improvements
by Tenant, Landlord, at its expense, shall perform the following work with
completion prior to the Rent Commencement Date: (i) reconfigure and renovate the
main building entrance and lobby in accordance with the schematic drawings
attached as part of Exhibit H; (ii) create the common areas and the common area
corridors on the first floor required for a multi-tenant building; (iii) demise
and modify the Building’s PH neutralization system so that it serves only the
Premises as set forth in Section 2.3(d) below; and (iv) provide to the Premises,
the Shared Laboratory Systems as set forth in Section 2.3(c) below. All of
Landlord’s obligations in this Section 2.1 shall be referred to collectively as
the “Landlord’s Work”. All of Landlord’s Work (including, but not limited to,
the new and shared facilities) shall be performed in accordance with the matrix,
and schematic drawings attached hereto as Exhibit H. Landlord and Tenant agree
to work cooperatively as some of the Landlord’s Work and Tenant Work (as defined
in Exhibit E) may occur in a parallel timeframe. Notwithstanding anything to the
contrary contained in this Lease, the Rent Commencement Date shall not occur
until the Landlord’s Work has been substantially completed.

Section 2.2 - Appurtenant Rights.

The Tenant shall have, as appurtenant to the Premises, the nonexclusive right to
use in common with others, subject to reasonable rules of general applicability
to occupants of the Building from time to time made by the Landlord of which the
Tenant is given notice: (i) the entry, vestibules and main lobby of the
Building, first floor mailroom, the common stairways, elevators, elevator wells,
boiler room, elevator rooms, sprinkler rooms, mechanical rooms, electric and
telephone closets, janitor closets, loading docks and bays, rooftop mechanical
penthouses and shafts to the extent they house Building equipment, and the
pipes, sprinklers, ducts, conduits, wires and appurtenant fixtures and equipment
serving the Premises in common with others, (ii) common walkways and driveways
necessary or reasonably convenient for access to the Building, (iii) access to
loading area and freight elevator subject to Rules and Regulations then in
effect, and (iv) if the Premises at any time include less than the entire
rentable floor area of any floor, the common toilets, corridors, vestibules, and
elevator lobby of such floor.

Additionally, the Tenant shall have, as appurtenant to the Premises and at no
additional cost (and exclusively for use in connection with the occupancy of the
Premises), the nonexclusive right of access to and proportionate use of: (A) the
first floor, ground floor, and sub-level mechanical space (the “First Floor
Mechanical Space”) as shown on Exhibit B-3; (B) the existing Bulk Storage Space
(as shown on Exhibit B-3) for the storage of one or more tanks of nitrogen or
other laboratory gas; and (C) the roof and penthouse for the purpose of
installing and maintaining HVAC equipment, emergency generators, mechanical
equipment, antennae, satellite dishes and the like, subject however, to
(i) Landlord’s pre-approval regarding the location of Tenant’s equipment and
installation specifications, such approval not to be unreasonably withheld or
delayed, (ii) reasonable rules of general applicability to occupants of the
Building from time to time made by the Landlord of which the Tenant is given
notice; and (iii) applicable laws. Tenant shall be responsible for all costs
relating to the installation, maintenance, and removal of said rooftop and
penthouse equipment at the expiration or earlier termination of the Term;
provided, however, Landlord agrees to state in writing simultaneously with its
approval of the installation of any rooftop and/or penthouse equipment the
extent to which Tenant will need to remove the equipment at issue upon the
expiration or earlier termination of the Term.

 

3



--------------------------------------------------------------------------------

Section 2.3 - Landlord’s Reservations.

(a) The Landlord reserves the right from time to time, without unreasonable
interference with the Tenant’s use and with written notice to Tenant, except in
emergencies (including the specialized needs of Tenant’s operations which
Landlord hereby acknowledges): (i) to install, use, maintain, repair, replace
and relocate for service to the Premises and other parts of the Building, or
either, pipes, ducts, conduits, wires and appurtenant fixtures and equipment,
wherever located in the Premises or the Building, and (ii) to alter or relocate
any other common facility, provided that substitutions are substantially
equivalent or better for Tenant’s use of the Premises consistent with the
Permitted Uses.

(b) Tenant acknowledges that the Park is comprised of several buildings,
including the Building and both life science/office buildings (‘‘Commercial
Buildings”) and residential buildings (“Residential Buildings”), together with
common and publicly accessible landscaped areas, service drives, and sidewalks.
Landlord has established a common scheme for the operation and maintenance of
the Park to which this Lease and the other leases of space in the Park are
subject pursuant to a legal instrument entitled the “Declaration of Covenants,”
provided, however, that the terms and conditions of the Declaration of Covenants
shall not diminish in any material and adverse manner any of Tenant’s rights and
benefits with respect to the Premises, or materially and adversely increase any
of Tenant’s obligations. Each Commercial Building, and certain of the
Residential Buildings, are subject to the Declaration of Covenants, and
contribute to the costs and expenses to be shared thereunder. However, Landlord
and Tenant recognize that Residential Buildings may not contribute to such costs
and expenses, and therefore, it is agreed that allocation of costs and expenses
payable under the Declaration of Covenants among the building owners, the
Building’s allocable share of which are Operating Expenses under this Lease,
shall be based on an aggregation of all such costs and expenses, less whatever
contributions can be collected from the Residential Buildings, and allocated to
the Building based on a numerator comprised of the total rentable area of the
Building, and the denominator of which is the total rentable area of all of the
Commercial Buildings in existence from time to time, or by such other method as
Landlord may reasonably determine.

(c) Landlord shall provide, maintain and manage the following existing
laboratory systems – vacuum, compressed air, RODI – that may be shared by other
tenants in the Building (the “Shared Laboratory Systems”). Tenant, as part of
Operating Expenses, shall reimburse Landlord for the costs to operate these
systems and the costs shall be pro-rated based on each tenant’s use. If Tenant
creates one or more of its own independent systems as part of its leasehold
improvements, Tenant shall have the right to install said systems in the First
Floor Mechanical Space or rooftop penthouse at no additional charge, and shall
not be obligated to share in the cost of such Shared Building Systems. Tenant
reserves the right to review contract bids for Shared Laboratory Systems and
copies of maintenance records.

(d) Landlord, at Landlord’s cost and expense, shall modify the Building’s
existing PH neutralization system for the dedicated sole use by Tenant. Landlord
shall demise the PH neutralization system so that it is serving only the
Premises, and deliver said system in good

 

4



--------------------------------------------------------------------------------

operating condition and repair not later than November 1, 2014. If Tenant
determines no later than September 1, 2014 that the existing PH neutralization
system is not suitable for Tenant’s use, then Landlord shall provide, at a cost
not to exceed $100,000, an appropriately sized PH neutralization system for
Tenant’s exclusive use, along with a dedicated space for the new system in the
First Floor Mechanical Space.

(e) Landlord shall provide dedicated space in the First Floor Mechanical Space,
and Tenant shall be permitted to install within such space, an appropriately
sized RODI system for Tenant’s exclusive use.

Section 2.4 - Parking.

The Landlord shall provide and the Tenant shall pay for parking privileges for
use by the Tenant’s employees, business invitees and visitors in accordance with
Exhibit A. The Landlord shall operate, or cause to be operated, a parking garage
known as the 80 Landsdowne Street Garage (the “Garage”) to serve the Building
and other buildings in University Park. The Tenant’s parking privileges shall be
located in the Garage and shall be on a nonexclusive basis (i.e., no reserved
spaces); provided, however, Landlord agrees that the Garage shall be operated so
as to maintain therein sufficient spaces to accommodate Tenant’s parking
privileges described in Exhibit A. However, Tenant’s parking privileges may be
relocated by Landlord to Landlord’s parking facilities located at 55 Franklin
Street, or 30 Pilgrim Street, both in Cambridge, Massachusetts, upon reasonable
prior notice to Tenant from Landlord. In the event that Tenant’s parking
privileges are so relocated, Tenant’s parking privileges at such new location
shall be consistent with the terms set forth in this Section 2.4. All monthly
users will have unlimited access to the Garage twenty-four (24) hours per day,
seven days per week. Additional parking passes may be provided to Tenant on a
month-to-month basis, as available. Landlord agrees to maintain a mechanism for
Tenant to provide validated parking in the Garage to Tenant’s guests.

The Tenant agrees that it and all persons claiming by, through and under it,
shall at all times abide by the reasonable rules and regulations promulgated by
the Landlord, of which Tenant is given notice, with respect to the use of the
parking facilities provided by the Landlord pursuant to this Lease. If there are
any conflicts between the provisions of such rules and regulations and any
provisions of this Lease, the provisions of this Lease shall govern.

Charges for Tenant’s parking privileges hereunder shall be at current monthly
parking rates (which rates shall be consistent with market parking rates in
parking facilities of comparable quality at mixed use office/research parks in
East Cambridge/Kendall Square/Cambridgeport), and shall constitute Additional
Rent and shall be payable monthly to Landlord at the time and in the fashion in
which Annual Fixed Rent under this Lease is payable.

At any time during the Term Landlord shall have the right to assign Landlord’s
obligations to provide parking, as herein set forth, together with Landlord’s
right to receive Additional Rent for such parking spaces as herein provided, to
a separate entity created for the purpose of providing the parking privileges
set forth herein. In such event, Landlord and Tenant agree to execute and
deliver appropriate documentation, including documentation with the new entity,
reasonably necessary to provide for the new entity to assume Landlord’s
obligations to provide the parking privileges to Tenant as specified herein and
for the Tenant to pay the Additional Rent attributable to the parking privileges
directly to the new entity. Landlord shall, however, remain primarily liable for
the provision of Tenant’s parking privileges.

 

5



--------------------------------------------------------------------------------

Section 2.5 - Commencement Date.

“Commencement Date” as defined in Exhibit A.

Section 2.6 - Extension Options.

Provided that there has been no Event of Default which is uncured and continuing
on the part of the Tenant, and that Tenant (or a successor entity resulting from
one or more Permitted Transfers, as defined Section 6.8) is, as of the date of
exercise of its rights under this Section 2.6, in occupancy of at least 55% of
the Premises for its own business purposes, the Tenant shall have the right to
extend the Term hereof for two (2) consecutive periods of five (5) years (the
first such period being the “First Extension Term,” the second such period being
the “Second Extension Term” and, together with the First Extension Term, the
“Full Extension Term”) on the following terms and conditions:

(a) Such right to extend the Term shall be exercised by the giving of notice by
Tenant to Landlord at least nine (9) months prior to the expiration of the
Initial Term or First Extension Term, as applicable (the “Extension Notice
Deadline Date”). Upon the giving of such notice on or before the Extension
Notice Deadline Date, this Lease and the Term hereof shall be extended for an
additional term, as specified above, without the necessity for the execution of
any additional documents except a document memorializing the Annual Fixed Rent
for the applicable Extension Term to be determined as set forth below. Time
shall be of the essence with respect to the Tenant’s giving notice to extend the
Term on or before the Extension Notice Deadline Date. In no event may the Tenant
extend the Term under this Section 2.6 for more than ten (10) years after the
expiration of the Initial Term, unless Landlord and Tenant shall mutually agree
to such an extension.

(b) The First Extension Term and the Second Extension Term shall be upon all the
terms, conditions and provisions of this Lease, except the Annual Fixed Rent
during each such Extension Term shall be the then Fair Market Rent of the
Premises for such Extension Term, to be determined under this Section 2.6.

(c) For purposes of the First Extension Term and Second Extension Term described
in this Section 2.6, the Fair Market Rent of the Premises shall mean the then
current fair market annual rent for leases of other space of a comparable nature
and quality similarly improved, so as to provide Landlord, on a net basis, the
same as it would receive upon a reletting at fair market value, taking into
account all relevant factors including comparable building age, quality, level
of finish, proximity to amenities and public transit, the condition to which
such premises have been improved (excluding Removable Alterations) and the
economic terms and conditions specified in this Lease that will be applicable
thereto, including the savings, if any, due to the absence or reduction of
brokerage commissions. The Landlord and Tenant shall endeavor to agree upon the
Fair Market Rent of the Premises within thirty (30) days after the Tenant has
exercised an option for an Extension Term. At any time upon request within six
(6) months prior to the Extension Notice Deadline Date, Landlord shall provide
its determination of

 

6



--------------------------------------------------------------------------------

the Fair Market Rent of the Premises, and Tenant shall thereafter within thirty
(30) days of receipt thereof have the right to extend the Term at such
determination of the Fair Market Rent of the Premises and otherwise in
accordance with this Section 2.6. If the Fair Market Rent of the Premises is not
agreed upon by the Landlord and the Tenant within this time frame, each of the
Landlord and the Tenant shall retain a real estate professional with at least
ten (10) years continuous experience in the business of appraising or marketing
similar commercial real estate in the Cambridge, Massachusetts area who shall,
within thirty (30) days of his or her selection, prepare a written report
summarizing his or her conclusion as to the Fair Market Rent. The Landlord and
the Tenant shall simultaneously exchange such reports; provided, however, if
either party has not obtained such a report within forty-five (45) days after
the last day of the thirty (30) day period referred to above in this
Section 2.6, and such party fails within an additional fifteen (15) days of
notice of such failure, then the determination set forth in the other party’s
report shall be final and binding upon the parties. If both parties receive
reports within such time and the lower determination is within ten percent
(10%) of the higher determination, then the average of these determinations
shall be deemed to be the Fair Market Rent for the Premises. If these
determinations differ by more than ten percent (10%), then the Landlord and the
Tenant shall mutually select a person with the qualifications stated above (the
“Final Professional”) to resolve the dispute as to the Fair Market Rent for the
Premises. If the Landlord and the Tenant cannot agree upon the designation of
the Final Professional within ten (10) days of the exchange of the first
valuation reports, either party may apply to the American Arbitration
Association, the Greater Boston Real Estate Board, or any successor thereto, for
the designation of a Final Professional. Within ten (10) days of the selection
of the Final Professional, the Landlord and the Tenant shall each submit to the
Final Professional a copy of their respective real estate professional’s
determination of the Fair Market Rent for the Premises. The Final Professional
shall then, within thirty (30) days of his or her selection, prepare a written
report summarizing his or her conclusion as to the Fair Market Rent (the “Final
Professional’s Valuation”). The Final Professional shall give notice of the
Final Professional’s Valuation to the Landlord and the Tenant and such decision
shall be final and binding upon the Landlord and the Tenant. In the event that
the commencement of either of the First Extension Term or Second Extension Term
occurs prior to a final determination of the Fair Market Rent therefor (the
“Extension Rent Determination Date”), then the Tenant shall pay the Annual Fixed
Rental at the then applicable Fixed Rental Rate(the “Interim Rent”). If the
Annual Fixed Rent as finally determined for such Extension Term is determined to
be greater than the Interim Rent, then the Tenant shall pay to the Landlord the
amount of the underpayment for the period from the end of the Initial Term of
this Lease until the Extension Rent Determination Date within thirty (30) days
of the Extension Rent Determination Date. If the Annual Fixed Rent as finally
determined for the Extension Term is determined to be less than the Interim
Rent, then the Landlord shall credit the amount of such overpayment against the
monthly installments of Annual Fixed Rent coming due after the Extension Rent
Determination Date, but if the amount of such overpayment is greater than one
(1) monthly installment of Annual Fixed Rent, then such amount shall be refunded
to Tenant.

Section 2.7 - Right of First Offer.

Subject to the provisions of this Section 2.7, Tenant shall have a continuing
right of first offer for all or any portion of the portion of the Building which
may hereafter become vacant and available (the “First Offer Space”). Landlord
shall notify Tenant of the terms on which Landlord

 

7



--------------------------------------------------------------------------------

intends to offer to lease the First Offer Space (“Landlord’s ROFO Notice”),
provided that the term of the First Offer Space shall be co-terminus to the
Initial Term, but in no case shall the term be less than three (3) years, and
the Annual Fixed Rent shall be at the then current Fair Market Rent (as
determined in Section 2.6) taking into account all relevant factors. Within
fifteen (15) business days after receipt of Landlord’s ROFO Notice, Tenant may,
by written notice delivered to Landlord, (i) reject Landlord’s ROFO Notice, or
(ii) unconditionally and irrevocably accept Landlord’s offer to lease such space
for Tenant’s own use on the terms set forth in Landlord’s ROFO Notice. If Tenant
fails to timely respond as aforesaid, such failure shall be deemed Tenant’s
rejection of Landlord’s ROFO Notice. In the event Tenant exercises its right to
the First Offer Space, Landlord and Tenant hereby agree to amend those
provisions of this Lease which are necessarily affected by the increase in the
rentable area and leaving all other provisions of this Lease in full force and
effect without modification. After Tenant takes possession of the First Offer
Space, the term “Premises” as used in this Lease, shall be deemed to refer to
and include the First Offer Space.

If Landlord’s ROFO Notice is rejected under clause (i) above (or deemed rejected
through the Tenant’s failure to timely respond), then Landlord may enter into a
lease for the First Offer Space providing for an effective Annual Fixed Rent
equal to or less than five percent (5%) less than that specified in Landlord’s
ROFO Notice. For clarity, in the event that the Landlord proposes to enter into
a lease for the First Offer Space providing for an effective Annual Fixed Rent
greater than five percent (5%) less than that specified in Landlord’s ROFO
Notice, Landlord shall notify Tenant of such terms by sending an additional
Landlord’s ROFO Notice that will be subject to the terms of the preceding
paragraph.

Section 2.8 - Intentionally Omitted.

Section 2.9 - Modified Right of First Refusal.

Subject to the provisions of this Section 2.9, Tenant shall have a modified
right of first refusal (the “MROFR”) on all or a portion of the second (2nd) or
fifth (5th) floor of the Building (the “Modified First Refusal Space”) during
the initial lease-up of the Modified First Refusal Space. Landlord shall notify
Tenant in writing of any serious negotiations between Landlord and a third party
prospect whereby Landlord and said third party prospect have exchanged bona fide
written proposals to each other for specific portions of the Modified First
Refusal Space (hereinafter “Active Negotiations”) and the economic terms on
which Landlord shall offer to lease the Modified First Refusal Space to Tenant,
which shall be substantially on the same net effective terms as in the Active
Negotiations (“Landlord’s MROFR Notice’’). Landlord agrees to provide the
Material Economic Terms of the Active Negotiations to Tenant concerning the
Modified First Refusal Space, but in no event shall Landlord be obligated to
furnish to Tenant the name of the third party prospect, any non-economic terms
of the Active Negotiations, the financial condition or any other proprietary
information regarding the third party prospect with whom Landlord has been
negotiating. The term “Material Economic Terms” shall mean the following:
Premises, Delivery Date, Term Commencement, Rent Commencement, Term, Termination
Options, Annual Fixed Rent, Operating Expenses, Real Estate Taxes, Rights of
First Refusal, Rights of First Offer, Signage Rights, Utilities, Landlord Work,
Tenant Improvement Allowance, Parking, Loading Docks and Elevators, Roof Rights,
Abatements, Base Years and any other similar economic concession.

 

8



--------------------------------------------------------------------------------

Within ten (10) business days after receipt of Landlord’s MROFR Notice, Tenant
may, by written notice delivered to Landlord, (i) reject Landlord’s MROFR
Notice, or (ii) irrevocably and unconditionally accept Landlord’s offer to lease
such space on the terms set forth in Landlord’s MROFR Notice. If Tenant fails to
timely respond as aforesaid, such failure shall be deemed Tenant’s rejection of
Landlord’s MROFR Notice. In the event Tenant exercises its right to the Modified
First Refusal Space described in Landlord’s MROFR Notice, Landlord and Tenant
hereby agree to amend those provisions of this Lease which are necessarily
affected by the increase in the rentable area and leaving all other provisions
of this Lease in full force and effect without modification. After Tenant takes
possession of the Modified First Refusal Space, the term “Premises” as used in
this Lease, shall be deemed to refer to and include the agreed upon Modified
First Refusal Space. In the event Tenant exercises its right to the Modified
First Refusal Space, the lease term for the Modified First Refusal Space shall
be coterminous with the initial Term of this Lease, but in no case shall the
lease term for the Modified First Refusal Space be less than three (3) years.
Notwithstanding anything to the contrary contained herein, any portion of the
Modified First Refusal Space which is not identified in any Landlord’s MROFR
Notice shall in all instances remain subject to Tenant’s MROFR in accordance
with this Section 2.9.

If Landlord’s MROFR Notice is rejected under clause (i) above (or deemed
rejected through the Tenant’s failure to timely respond), then Landlord may
enter into a lease for such Modified First Refusal Space per the terms of
Landlord’s MROFR Notice (or as may be modified by less than five percent (5%) on
a net effective basis), and Tenant shall have no further rights to such Modified
First Refusal Space under this Section 2.9; provided however, in the event that
(A) Landlord does not enter into a lease with the third party in the Active
Negotiations, or (B) the terms of any subsequent letter of intent change by more
than five percent (5%) on a net effective basis, Landlord shall thereafter
notify Tenant and re-offer such Modified First Refusal Space to Tenant subject
to the process and the terms and conditions set forth above.

Notwithstanding any provision of this Section 2.9 to the contrary, Tenant’s
rights under this Section 2.9 shall be void, at Landlord’s election, if Tenant
is in default hereunder beyond notice and any applicable cure periods on the
date Tenant makes any election with respect to the Modified First Refusal Space
under this Section 2.9 or at the time the Modified First Refusal Space would be
added to the Premises.

ARTICLE III

RENT AND OTHER PAYMENTS

Section 3.1 - Annual Fixed Rent.

From and after the Rent Commencement Date (as defined in Exhibit A), the Tenant
shall pay, without notice or demand, monthly installments of one-twelfth
(1/12th) of the Annual Fixed Rent in effect and applicable to the Premises in
advance for each full calendar month of the Term following the Rent Commencement
Date and of the corresponding fraction of said one-twelfth (1/12th) for any
fraction of a calendar month at the Rent Commencement Date or end of the Term.
The Annual Fixed Rent applicable to the Premises during the Term shall be as set
forth in Exhibit A.

 

9



--------------------------------------------------------------------------------

On the first anniversary of the Rent Commencement Date, and on each anniversary
thereafter, Annual Fixed Rent for the Premises shall increase to an amount equal
to one hundred two percent (102%) of the Annual Fixed Rent immediately preceding
such anniversary.

Section 3.2 - Real Estate Taxes.

From and after the Commencement Date, during the Term, the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Tax Expenses Allocable to the
Premises (as such term is hereinafter defined) in accordance with this
Section 3.2. The terms used in this Section 3.2 are defined as follows:

 

  (a) “Tax Year” means the 12-month period beginning July 1 each year or if the
appropriate governmental tax fiscal period shall begin on any date other than
July 1, such other date.

 

  (b) “The Tenant’s Tax Expense Allocable to the Premises” means (i) that
portion of the Landlord’s Tax Expenses for a Tax Year which bears the same
proportion thereto as the Rentable Floor Area of the Premises (from time to
time) bears to the Total Rentable Floor Area of the Building and (ii) in the
event that the Premises are improved to a standard which is higher than other
portions of the Property and the Property is re-assessed at a higher value, such
portion of the Real Estate Taxes on the Property with respect to any Tax Year as
is appropriate so that the Tenant bears the portion of the Real Estate Taxes
which are properly allocable to the Premises, as reasonably determined by
Landlord using good faith commercially reasonable judgment based on assessment
values and other information with respect to the Premises and the Building made
available by the assessing authorities (Landlord’s determination of such
allocation shall take into account the rate of appreciation, if any, of real
property in the City of Cambridge from the date of the prior assessment to the
date of the new assessment, and the portion of any increased assessment on the
Property which is allocable to any such general increase in the value of the
real property in the City of Cambridge shall not be allocated disproportionately
to Tenant).

 

  (c) “The Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate Real Estate Taxes on the Property with respect to that Tax Year,
reduced by any abatement receipts with respect to that Tax Year.

 

  (d)

“Real Estate Taxes” means (i) all real property taxes and non-voluntary special
assessments assessed by any governmental authority on the applicable property,
but excluding any income taxes payable by Landlord as a result of payments made
to Landlord by Tenant or any other tenant at the Property; and (ii) reasonable
expenses of any proceedings for abatement of such taxes or special assessments.
Any special assessments to be included within the definition of “Real Estate
Taxes” shall be limited to the amount of the installment (plus any interest
thereon) of such special tax or special assessment (which shall be payable over
the longest period permitted by law) required to be paid during the Tax Year in
respect of which such taxes are being determined. There shall be excluded

 

10



--------------------------------------------------------------------------------

  from such taxes all income, estate, succession, inheritance, excess profit,
franchise and transfer taxes; provided, however, that if at any time during the
Term the present system of ad valorem taxation of real property shall be changed
so that in lieu of the whole or any part of the ad valorem tax on real property,
there shall be assessed on the Landlord a capital levy or other tax on the gross
rents received with respect to the Property, or a federal, state, county,
municipal or other local income, franchise, excise or similar tax, assessment,
levy or charge (distinct from any now in effect) based, in whole or in part,
upon any such gross rents, then any and all of such taxes, assessments, levies
or charges, to the extent so based, shall be deemed to be included within the
term “Real Estate Taxes.”

Payments by the Tenant on account of the Tenant’s Tax Expenses Allocable to the
Premises shall be made monthly at the time and in the fashion herein provided
for the payment of Annual Fixed Rent and shall be in an amount of the greater of
(i) one-twelfth (1/12th) of the Tenant’s Tax Expenses Allocable to the Premises
for the current Tax Year as reasonably estimated by the Landlord, or (ii) an
amount reasonably estimated by any ground lessor of the Land or holder of a
first mortgage on the Property, to be sufficient, if paid monthly, to pay the
Landlord’s Tax Expenses on the dates due to the taxing authority.

Not later than ninety (90) days after the Landlord’s Tax Expenses are
determinable for the first Tax Year of the Term or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Term, the Landlord shall
render the Tenant a statement in reasonable detail showing for the preceding
year or fraction thereof, as the case may be, real estate taxes on the Property,
and any abatements or refunds of such taxes. Expenses incurred in obtaining any
tax abatement or refund may be charged against such tax abatement or refund
before the adjustments are made for the Tax Year. If at the time such statement
is rendered it is determined with respect to any Tax Year, that the Tenant has
paid (i) less than the Tenant’s Tax Expenses Allocable to the Premises or
(ii) more than the Tenant’s Tax Expenses Allocable to the Premises, then, in the
case of (i) the Tenant shall pay to the Landlord, as Additional Rent, within
thirty (30) days of such statement the amount of such underpayment and, in the
case of (ii) the Landlord shall credit the amount of such overpayment against
the monthly installments of the Tenant’s Tax Expenses Allocable to the Premises
next thereafter coming due (or refund such overpayment within thirty (30) days
if the Term has expired and the Tenant has no further obligation to the
Landlord).

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by the Landlord shall be rendered and payments made on account of such
installments. Notwithstanding the foregoing provisions, no decrease in
Landlord’s Tax Expenses with respect to any Tax Year shall result in a reduction
of the amount otherwise payable by Tenant if and to the extent said decrease is
attributable to vacancies in the Building, rather than to a reduction in the
assessed value of the Property as a whole or a reduction in the tax rate.
Landlord shall, upon Tenant’s request therefor, provide Tenant with copies of
all applicable tax bills, statements, records and the like, as well as copies of
Landlord’s calculations and all other relevant information.

 

11



--------------------------------------------------------------------------------

Section 3.3 - Operating Expenses.

From and after the Commencement Date, during the Term the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Operating Expenses Allocable to
the Premises, as hereinafter defined, in accordance with this Section 3.3. The
terms used in this Section 3.3 are defined as follows:

 

  (a) “The Tenant’s Operating Expenses Allocable to the Premises” means that
portion of the Operating Expenses for the Property which bears the same
proportion thereto as the Rentable Floor Area of the Premises bears to the Total
Rentable Floor Area of the Building.

 

  (b)

“Operating Expenses for the Property” means Landlord’s reasonable cost of
operating, cleaning, maintaining and repairing the Property, and shall include
without limitation, the cost of services on Exhibit C; premiums for insurance
carried pursuant to Section 7.4; the amount deductible from any insurance claim
actually made by Landlord during the time period in question (which amount is
currently $50,000.00, and which amount may be increased during the Term and any
Extension Term provided such increase is reasonable and customary); reasonable
compensation and all fringe benefits, worker’s compensation insurance premiums
and payroll taxes paid to, for or with respect to all persons (University
Park/Building general manager and below, provided that such charges shall be
prorated to reflect the percentage of rentable square feet of the Building as
compared to all of the commercial rentable square feet at University Park)
directly engaged in the operating, maintaining or cleaning of the Property;
interior landscaping and maintenance; steam, water, sewer, gas, oil,
electricity, telephone and other utility charges (excluding such utility charges
either separately metered or separately chargeable to tenants for additional or
special services and those charges related to the cost of operating base
Building equipment not used by Tenant, cost of providing conditioned water for
HVAC services; cost of building and cleaning supplies; the costs of routine
environmental management programs operated by Landlord; market rental costs for
equipment used in the operating, cleaning, maintaining or repairing of the
Property, or the applicable fair market rental charges in the case of equipment
owned by the Landlord; cost of cleaning; cost of maintenance, repairs and
replacements; cost of snow removal; cost of landscape maintenance; security
services; payments under service contracts with independent contractors;
management fees at market rates; the cost of any capital improvement either
required by law or regulation or which reduces the Operating Expenses for the
Property or which improves the management and operation of the Property in a
manner acceptable to Tenant, which cost shall be amortized in accordance with
generally accepted accounting principles together with interest on the
unamortized balance calculated at the rate from time to time announced by Bank
of America, N.A. as its prime rate; charges reasonably allocated to the Building
for the operating, cleaning, maintaining and repairing of University Park common
areas and amenities; and all other reasonable and necessary expenses paid in
connection with the operation, cleaning, maintenance and repair of the Property.
If, for any reason portions of the Rentable Area of the Building not

 

12



--------------------------------------------------------------------------------

  included in the Premises were not occupied by tenants or the Landlord was not
supplying all tenants with the services being supplied under the Lease or any
tenants in the Building were supplied with a lesser level of standard services
than those supplied to the Tenant under this Lease, Landlord’s Operating
Expenses for the Property shall include the amounts reasonably determined by
Landlord which would have been incurred if ninety-five percent (95%) of the
rentable area in the Building were occupied and were supplied with the same
level of standard services as supplied to the Tenant under this Lease. If the
Tenant provides written notice to the Landlord of deficiencies in the
performance of cleaning services within the Premises provided pursuant to the
terms of this Lease, then Landlord shall have thirty (30) days within delivery
of such notice to remedy the deficiencies identified by the Tenant. If such
deficiencies have not been resolved to the reasonable satisfaction of the Tenant
within such thirty (30) day period, then the Tenant shall have the ability to
enter into its own contract with a vendor of its own choosing to provide
cleaning services to the Premises. In the event that the Tenant does enter into
such a contract with a vendor to provide cleaning services to the Premises, the
Tenant shall notify the Landlord prior to the commencement of such cleaning
services, which notice shall include the commencement date of such services, and
the Operating Expenses charged to the Tenant from the commencement date through
the remainder of the Term of this Lease shall not include any charges related to
cleaning services of the Premises.

 

  (c) Tenant shall supply its own cleaning and rubbish removal for its
laboratory spaces (and shall have the option to supply its own cleaning of
Tenant’s office areas, with an equitable adjustment of Tenant’s payments on
account of Operating Expenses).

Operating Expenses for the Property shall not include the following: the
Landlord’s Tax Expense; cost of repairs or replacements (i) resulting from
eminent domain takings, (ii) to the extent reimbursed by insurance, or
(iii) required, above and beyond ordinary periodic maintenance, to maintain in
serviceable condition the major structural elements of the Building, including
the roof, exterior walls and floor slabs; replacement or contingency reserves;
ground lease rents or payment of debt obligations; costs incurred due to
negligent acts or omissions of Landlord, Landlord’s agents, contractors or
employees, or any other tenant of the Building; legal and other professional
fees for matters not relating to the normal administration and operation of the
Property; promotional, advertising, public relations or brokerage fees and
commissions paid in connection with services rendered for securing or renewing
leases; lease up and tenant improvement costs for space other than the Premises
in the Building; costs of capital improvements not permitted hereinabove; and
separately metered or sub metered utilities for other tenants in the Building.
The Landlord’s Operating Expenses shall be reduced by the amount of any
proceeds, payments, credits or reimbursements which the Landlord receives from
sources other than tenants and which are applicable to such Operating Expenses
for the Property.

Payments by the Tenant for its share of the Operating Expenses for the Property
shall be made in monthly installments of one-twelfth (1/12th) of Tenant’s share
of Operating Expenses. The amount so to be paid to the Landlord shall be an
amount from time to time reasonably estimated by the Landlord to be sufficient
to aggregate a sum equal to the Tenant’s share of the Operating Expenses for the
Property for each calendar year.

 

13



--------------------------------------------------------------------------------

Not later than ninety (90) days after the end of each calendar year or fraction
thereof during the Term or fraction thereof at the end of the Term, the Landlord
shall render the Tenant a statement in reasonable detail and according to usual
accounting practices certified by a representative of the Landlord, showing for
the preceding calendar year or fraction thereof, as the case may be, the
Operating Expenses for the Property and the Tenant’s Operating Expenses
Allocable to the Premises. Said statement to be rendered to the Tenant also
shall show for the preceding calendar year or fraction thereof, as the case may
be, the amounts of Operating Expenses already paid by the Tenant. If at the time
such statement is rendered it is determined with respect to any calendar year,
that the Tenant has paid (i) less than the Tenant’s Operating Expenses Allocable
to the Premises or (ii) more than the Tenant’s Operating Expenses Allocable to
the Premises, then, in the case of (i) the Tenant shall pay to the Landlord, as
Additional Rent, within thirty (30) days of such statement the amounts of such
underpayment and, in the case of (ii) the Landlord shall credit the amount of
such overpayment against the monthly installments of the Tenant’s Operating
Expenses Allocable to the Premises next thereafter coming due (or refund such
overpayment within thirty (30) days if the Term has expired and the Tenant has
no further obligation to the Landlord).

Tenant may, after ten (10) days’ prior written notice to Landlord given within
one hundred twenty (120) days of Landlord’s delivery to Tenant of a statement of
Operating Expenses for the Property, during Landlord’s regular business hours
and at Tenant’s sole cost and expense, inspect Landlord’s books and records
relating to Operating Expenses and Real Estate Taxes for the Property. Such
books and records shall be made available at the Property, unless such books and
records are regularly kept in Cleveland, Ohio , in which case they will be made
available for Tenant’s inspection in Cleveland, Ohio. Tenant shall keep all
information relating to Operating Expenses for the Property strictly
confidential and shall in no event, whatsoever, disclose such information to any
third party other than to Tenant’s attorneys and accountants in connection with
proceedings concerning this Lease. Landlord’s statement shall by notice of
Tenant to Landlord given within thirty (30) days of the expiration of the
aforesaid one hundred twenty (120) day period. If it is determined that
Landlord’s statement has overstated the Operating Expenses for the Property for
any calendar year by more than four percent (4%) then Landlord shall reimburse
Tenant for its reasonable audit costs incurred in connection with this
paragraph. In the event that Tenant uses a third party to assist with the audit,
such third party shall be a certified public accounting firm that is not engaged
on a contingency basis.

Section 3.4 - Other Utility Charges.

During the Term, the Tenant shall pay directly to the provider of the service
all separately metered charges for steam, heat, gas, electricity, fuel and other
services and utilities furnished to the Premises, and shall pay to Landlord as
Additional Rent its pro rata share of water, sewer and other services and
utilities which shall be prorated to reflect Tenant’s proportional usage based
upon Tenant’s proportional occupancy of the Building. Landlord acknowledges that
all other tenant spaces in the Building are separately metered.

 

14



--------------------------------------------------------------------------------

Section 3.5 - Above-standard Services.

If the Tenant requests and the Landlord elects to provide any services to the
Tenant in addition to those described in Exhibit C, the Tenant shall pay to the
Landlord, as Additional Rent, the amount billed by Landlord for such services at
Landlord’s standard rates as from time to time in effect. If the Tenant has
requested that such services be provided on a regular basis, the Tenant shall,
if requested by the Landlord, pay for such services at the time and in the
fashion in which Annual Fixed Rent under this Lease is payable. Otherwise, the
Tenant shall pay for such additional services within thirty (30) days after
receipt of an invoice from the Landlord. Landlord shall have the right from time
to time to inspect Tenant’s utility meters and to install timers thereon at
Tenant’s expense for purposes of monitoring above-standard service usage. Tenant
shall pay for such work within thirty (30) days after receipt of an invoice from
Landlord.

Section 3.6 - No Offsets.

Annual Fixed Rent and Additional Rent shall be paid by the Tenant without
offset, abatement or deduction except as provided herein.

Section 3.7 - Net Lease.

It is understood and agreed that this Lease is a net lease and that the Annual
Fixed Rent is absolutely net to the Landlord excepting only the Landlord’s
obligations to pay any debt service or ground rent on the Property, to provide
the Landlord’s services, and to pay the real estate taxes and operating expenses
which the Tenant is not required to pay under this Lease.

ARTICLE IV

ALTERATIONS

Section 4.1 - Consent Required for Tenant’s Alterations.

The Tenant shall not make alterations or additions to the Premises except in
accordance with (i) construction rules and regulations from time to time
promulgated by Landlord and applicable to Tenants in the Building (a current
copy of which is attached hereto as Exhibit F), and (ii) plans and
specifications therefor first approved by the Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed. Except as otherwise provided
in Section 4.2, Landlord agrees to state in writing simultaneously with its
granting of any approval concerning any alteration or addition to the Premises
the extent to which Tenant will need to remove the alteration or addition at
issue upon the expiration or earlier termination of the Term. In addition,
Tenant may make non-structural alterations affecting only the interior of the
Premises, and not affecting building systems, costing less than $50,000.00 in
any one instance (or in the aggregate with respect to related alterations)
without Landlord’s prior written consent, but subject to the other terms of this
Lease and provided that Tenant provides notice of such alterations within a
reasonable time after the completion of the same. The Landlord shall not be
deemed unreasonable for withholding approval of any alterations or additions
which (i) will affect any structural or exterior element of the Building, any
area or element outside of the Premises, or any facility serving any area of the
Building outside of the Premises or any publicly accessible major interior
features of the Building, (ii) will require significant expense to readapt the
Premises to

 

15



--------------------------------------------------------------------------------

substantially the same condition of the Premises as of the date hereof unless
the Tenant first gives assurance acceptable to the Landlord that such
readaptation will be made prior to such termination without expense to the
Landlord, or (iii) which would not be compatible with existing mechanical or
electrical, plumbing, HVAC or other systems in the Building, in each case, as
reasonably determined by the Landlord.

Section 4.2 - Ownership of Alterations.

All alterations and additions shall be part of the Building and owned by the
Landlord. With respect to alterations and additions requiring prior notice to
Landlord, if Tenant fails to inform Landlord (as and to the extent required
under this Lease) at least ten (10) days prior to the installation of the
alteration or addition, thereby preventing Landlord from making a determination
as to whether it will want such addition or alteration removed from the Premises
prior to its installation, then Landlord may require such removal without
exception. All movable trade fixtures and furnishings not attached to the
Premises, or equipment which can be removed without damage to the Building and
not paid for with the Leasehold Improvements Allowance, shall remain the
property of the Tenant and shall be removed by the Tenant upon termination or
expiration of this Lease. The Tenant shall repair any damage caused by the
removal of any alterations, additions or personal property from the Premises,
including the Removable Equipment (as defined below). Landlord and Tenant agree
that prior to the Rent Commencement Date, Tenant shall provide a list to
Landlord of equipment that Tenant has installed in the Premises, together with
evidence indicating that such equipment was not purchased with the Leasehold
Improvements Allowance (the “Removable Equipment”). Notwithstanding the
foregoing provisions of this Section 4.2, Tenant shall be permitted to remove
the Removable Equipment from the Premises at the end of the Term, provided that
such Removable Equipment shall be removed by Tenant with reasonable care and
diligence, including the capping off of all utility connections behind the
adjacent interior finish, and the restoration of such interior finish to the
extent necessary so that the Premises are left with complete wall, ceiling and
floor finishes.

Section 4.3 - Construction Requirements for Alterations.

All construction work by the Tenant shall be done in a good and workmanlike
manner employing only first-class materials and in compliance with Landlord’s
construction rules and regulations and with all applicable laws and all lawful
ordinances, regulations and orders of Governmental authority and insurers of the
Building. The Landlord or Landlord’s authorized agent may (but without any
implied obligation to do so) inspect the work of the Tenant at reasonable times
with prior notice to Tenant and shall give notice of observed defects. All of
the Tenant’s alterations and additions and installation of furnishings shall be
coordinated with any work being performed by the Landlord and in such manner as
to maintain harmonious labor relations and not to damage the Building or
interfere with Building construction or operation and, except for installation
of furnishings, shall be performed by contractors or workmen first approved by
the Landlord, which approval the Landlord agrees not to unreasonably withhold,
condition or delay (Landlord shall provide its written consent or written notice
of its reason for withholding consent within ten (10) days of any request for
consent from Tenant). The Tenant, before starting any work, shall receive and
comply with Landlord’s construction rules and regulations applicable to all
tenants in the Building and shall cause Tenant’s contractors to

 

16



--------------------------------------------------------------------------------

comply therewith, shall secure all licenses and permits necessary therefor and
shall deliver to the Landlord a statement of the names of all its contractors
and subcontractors performing work with a value in excess of $50,000 and the
estimated cost of all labor and material to be furnished by them and security
satisfactory to the Landlord protecting the Landlord against liens arising out
of the furnishing of such labor and material; and cause each contractor engaged
to perform work to carry worker’s compensation insurance in statutory amounts
covering all the contractors’ and subcontractors’ employees and comprehensive
general public liability insurance with limits of $1,000,000
(individual)/$3,000,000 (occurrence), or in such lesser amounts as Landlord may
accept, covering personal injury and death and property damage (all such
insurance to be written in companies approved reasonably by the Landlord and
insuring the Landlord, such individuals and entities affiliated with the
Landlord as the Landlord may designate, and the Tenant as well as the
contractors and to contain a requirement for at least thirty (30) days’ notice
to the Landlord prior to cancellation, nonrenewal or material change), and to
deliver to the Landlord certificates of all such insurance.

Section 4.4 - Payment for Tenant Alterations.

Except as otherwise set forth herein, Tenant agrees to pay promptly when due the
entire cost of any work done on the Premises by the Tenant, its agents,
employees or independent contractors, and not to cause or permit any liens for
labor or materials performed or furnished in connection therewith to attach to
the Premises or the Property and promptly to discharge any such liens which may
so attach. If any such lien shall be filed against the Premises or the Property
and the Tenant shall fail to cause such lien to be discharged within ten
(10) business days after the filing thereof, the Landlord may cause such lien to
be discharged by payment, bond or otherwise without investigation as to the
validity thereof or as to any offsets or defenses which the Tenant may have with
respect to the amount claimed. The Tenant shall reimburse the Landlord, as
Additional Rent, for any cost so incurred and shall indemnify and hold harmless
the Landlord from and against any and all claims, costs, damages, liabilities
and expenses (including reasonable attorneys’ fees) which may be incurred or
suffered by the Landlord by reason of any such lien or its discharge.

Section 4.5 - Leasehold Improvements Allowance and Space Plan Allowance.

In connection with Tenant’s execution of this Lease, Tenant shall perform
certain improvements to the Premises, as mutually agreed upon by Landlord and
Tenant (the “improvements”). Tenant acknowledges and agrees that the
Improvements shall include (but shall not be limited to) the creation of
laboratory and potentially vivarium space with supporting office space. Landlord
shall provide to Tenant the Leasehold Improvements Allowance set forth in
Exhibit A, which shall be paid and used in accordance with the provisions of the
Work Letter attached to this Lease as Exhibit E. In addition, Landlord shall
provide Tenant with an allowance to be used toward the costs of preparation of
its space plan, in an amount equal to $0.10 per rentable square foot of the
Premises.

 

17



--------------------------------------------------------------------------------

ARTICLE V

RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES

Section 5.1 - Maintenance of Building and Common Areas by Landlord.

Landlord shall maintain the Building and the Property consistent with
first-class office/laboratory mixed-use buildings in East Cambridge/Kendall
Square/Cambridgeport. Except as otherwise provided in Article VIII, the Landlord
shall make such repairs to the major structural elements of the Building,
including the roof, exterior walls and floor slabs as may be necessary to keep
and maintain the same in good condition and maintain and make such repairs
throughout the Term to the Common Building Areas as may be necessary to keep
them in good order, condition and repair, including without limitation, the
glass in the exterior walls of the Building, and all base building HVAC,
electrical, life safety and plumbing systems, the Shared Laboratory Systems, and
the mechanical systems and equipment serving the Building and not exclusively
serving the Premises. The Landlord shall further perform the services on Exhibit
C hereto. The Landlord shall in no event be responsible to the Tenant for any
condition in the Premises or the Building caused by an act or neglect of the
Tenant, or any invitee or contractor of the Tenant. Landlord’s costs in
performing such services shall be reimbursed by the Tenant to the extent
provided in Section 3.3. Except as specifically set forth herein, Tenant accepts
the Premises in its as-is condition. Landlord acknowledges that (i) an emergency
generator is available in the Building for the Tenant, and (ii) Landlord
possesses all licenses and permits required of Landlord so that Tenant may
obtain its required licenses and permits to store and use on the Premises the
flammable materials used by the Tenant to conduct its business and operations.

Section 5.2 - Maintenance of Premises by Tenant.

The Tenant shall keep neat and clean and maintain in good order, condition and
repair the Premises and every part thereof and all Building and mechanical
equipment exclusively serving the Premises, reasonable wear and tear excepted
and further excepting those repairs for which the Landlord is responsible
pursuant to Section 5.1 and damage by fire or other casualty and as a
consequence of the exercise of the power of eminent domain, and shall surrender
the Premises and all alterations and additions thereto, at the end of the Term,
in such condition, first removing all goods and effects of the Tenant and, to
the extent specified by the Landlord by notice to the Tenant, all alterations
and additions made by the Tenant, which Tenant has not elected to retain in
accordance with the terms of Sections 4.2 and 5.2, and repairing any damage
caused by such removal and restoring the Premises and leaving them clean and
neat. The Tenant shall not permit or commit any waste, and the Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damages to common areas in the Building by the Tenant, or any of the contractors
or invitees of the Tenant. Tenant, at its sole cost and expense, shall maintain
the laboratory-specific systems and equipment that exclusively serve the
Premises. Tenant shall, upon request, provide evidence reasonably satisfactory
to Landlord that it has available the necessary expertise to properly conduct
and carry out this responsibility, either through persons employed by the Tenant
or through contracts with independent service organizations, or a combination
thereof. All charges incurred by Landlord in connection with such work, whether
by independent organizations or in accordance with reasonable rates assigned to
employees of Landlord or Landlord’s affiliates, shall be promptly reimbursed by
Tenant as Additional Rent.

 

18



--------------------------------------------------------------------------------

Section 5.3 - Delays in Landlord’s Services.

The Landlord shall not be liable to the Tenant for any compensation or reduction
of rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of the Landlord or its agents entering the Premises for any
purposes authorized in this Lease, or for repairing the Premises or any portion
of the Building. In case the Landlord is prevented or delayed from making any
repairs, alterations or improvements, or furnishing any services or performing
any other covenant or duty to be performed on the Landlord’s part, by reason of
any External Cause, the Landlord shall not be liable to the Tenant therefor,
nor, except as expressly otherwise provided in this Lease, shall the Tenant be
entitled to any abatement or reduction of rent by reason thereof, nor shall the
same give rise to a claim in the Tenant’s favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises.

The Landlord reserves the right to stop any service or utility system when
necessary by reason of accident or emergency, until necessary repairs have been
completed; provided, however, that in each instance of stoppage, the Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, the Landlord will give the Tenant reasonable advance
written notice of any contemplated stoppage and will use reasonable efforts to
avoid unnecessary inconvenience to the Tenant by reason thereof. In no event
shall the Landlord have any liability to the Tenant for the unavailability of
heat, light or any utility or service to be provided by the Landlord to the
extent that such unavailability is caused by External Causes, provided, however,
that the Landlord is obligated to exercise reasonable efforts to restore such
services or utility systems’ operation as soon as possible.

Notwithstanding anything contained herein to the contrary, in the event Landlord
shall fail to provide the services it is required to provide to Tenant hereunder
for any reason other than due to Tenant’s acts or omissions, and as a result
thereof, Tenant is reasonably unable to use or conduct its operations on part or
all of the Premises, Tenant shall be entitled to (i) proportionate abatement of
rent (including but not limited to abatement of Tenant’s Tax Expenses and
Tenant’s Operating Expenses) for the period Tenant is reasonably unable to use
or conduct its operations on part or all of the Premises, or (ii) terminate this
Lease if Landlord is unable to restore such services within three (3) months
from the date of interruption. Tenant shall have the right to terminate this
Lease as aforesaid by written notice to Landlord at any time after the
expiration of such three (3) month period, and such termination shall be
effective as of the date of the interruption in service. To the extent any such
unavailability is caused primarily by the action or inaction of Landlord, it’s
servants, agents, employees, contractors, licensees, invitees or any persons
claiming by, through or under Landlord, and (i) Landlord fails to commence
commercially reasonable corrective action within ten (10) days after Tenant
notifies Landlord of such unavailability, or (ii) Landlord, upon commencing
commercially reasonable corrective action within ten (10) days after Tenant
notifies Landlord of such unavailability, fails to restore the services within
thirty (30) days after Tenant notifies Landlord of such unavailability, Tenant
shall have the right to restore such service at Landlord’s cost and expense.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

TENANT COVENANTS

The Tenant covenants during the Term and for such further time as the Tenant
occupies any part of the Premises:

Section 6.1 - Permitted Uses.

The Tenant shall occupy the Premises only for the Permitted Uses, which include,
but are not limited to, general business and administrative offices,
biotechnology research and development, animal experimentation and related
activities thereto. The Tenant shall not injure or deface the Premises or the
Property, nor permit in the Premises any auction sale. The Tenant shall give
written notice to the Landlord of any materials on OSHA’s right to know list or
which are subject to regulation by any other federal, state, municipal or other
governmental authority and which the Tenant intends to have present at the
Premises. The Tenant shall comply with all requirements of public authorities
and of the Board of Fire Underwriters in connection with methods of storage, use
and disposal thereof. The Tenant shall not permit in the Premises any nuisance,
or the emission from the Premises of any objectionable noise, odor or vibration,
nor use or devote the Premises or any part thereof for any purpose which is
contrary to law or ordinance or liable to invalidate or increase premiums for
any insurance on the Building or its contents or liable to render necessary any
alteration or addition to the Building, nor commit or permit any waste in or
with respect to the Premises, nor generate, store or dispose of any oil, toxic
substances, hazardous wastes, or hazardous materials (each a, “Hazardous
Material”), or permit the same in or on the Premises or any parking areas
provided for under this Lease, unless first giving Landlord notice thereof. The
Tenant shall not dump, flush or in any way introduce any Hazardous Materials
into septic, sewage or other waste disposal systems serving the Premises or any
parking areas provided for under this Lease, except as specifically permitted by
government license or permit. The Tenant will indemnify the Landlord and its
successors and assigns against all claims, loss, cost, and expenses including
attorneys’ fees, incurred as a result of any contamination of the Building or
any other portion of University Park with Hazardous Materials by the Tenant or
Tenant’s contractors, licensees, invitees, agents, servants or employees. Tenant
shall provide to Landlord herewith certified copies of all licenses and permits
Tenant has been required to obtain prior to handling any such Hazardous
Materials. Tenant shall further provide to Landlord evidence satisfactory to
Landlord from Tenant’s consultant preparing any regulatory filings for licensing
or permitting to handle Hazardous Materials setting forth in reasonable detail
all licenses and/or permits that Tenant is required to obtain or will obtain
prior to the Commencement Date and that such licenses and/or permits are valid
and in full force and effect. Tenant shall have received all such licenses
and/or permits prior to commencement of its operations in the Premises. From
time to time hereafter upon thirty (30) days advance notice from Landlord,
Tenant will provide Landlord with such updated provisions of Sections 6.1 and
6.2 as the Landlord may reasonably request. Upon request by the Landlord, Tenant
shall immediately remove any material or substances which are not in compliance
with this Section 6.1. The Landlord represents and warrants to the Tenant that,
to the best of Landlord’s knowledge, the Permitted Uses are in compliance with
all current land use and zoning restrictions applicable to the Premises, subject
to the terms and conditions thereof. Tenant shall have no liability for any
environmental condition or violation of law that exists in the Premises as of
the date of this Lease unless such liability is due to Tenant’s act of omission.

 

20



--------------------------------------------------------------------------------

Section 6.2 - Laws and Regulations.

The Tenant shall comply with all federal, state and local laws, regulations,
ordinances, executive orders, federal guidelines, and similar requirements in
effect from time to time, including, without limitation, City of Cambridge
ordinances numbered 1005, 1053, 1086 and any subsequently adopted ordinance for
employment and animal experimentation with respect to animal experiments and
hazardous waste and any such requirements pertaining to employment opportunity,
anti-discrimination and affirmative action. Tenant shall have the right to
contest any notice of violation for any of the foregoing by appropriate
proceedings diligently conducted in good faith.

Section 6.3 - Rules and Regulations.

The Tenant shall not obstruct in any manner any portion of the Property not
hereby leased; shall not permit the placing of any signs, curtains, blinds,
shades, awnings, aerials or flagpoles, or the like, visible from outside the
Premises; and shall comply with all reasonable rules and regulations of uniform
application to all occupants of the Building now or hereafter made by the
Landlord, of which the Tenant has been given notice, for the care and use of the
Property and the parking facilities relating thereto. The Landlord shall not be
liable to the Tenant for the failure of other occupants of the Building to
conform to any such rules and regulations, however Landlord shall uniformly
enforce the Rules and Regulations. Notwithstanding anything contained in this
Lease (including all exhibits) to the contrary, Tenant shall have the right, at
Tenant’s expense, to install a sign or signs with its corporate logo at the
entrance to the Premises on each level of the Building occupied, in part or in
full, by Tenant, and, at Landlord’s expense, shall have its name listed on all
tenant directories at the Building, including the directory located in the
Building’s main lobby, subject to the prior approval of such sign by Landlord,
which approval shall not be unreasonably withheld or delayed. In the event that
Tenant expands and leases, in total, at least sixty percent (60%) of the
Building, Tenant shall have the exclusive right, at Tenant’s sole cost and
expense, to exterior signage on the Building, subject to Landlord’s reasonable
approval. Tenant may use the Leasehold Improvements Allowance to pay for
signage. Tenant shall be responsible for procuring any necessary variances or
approvals for such signage.

Section 6.4 - Safety Compliance.

The Tenant shall keep the Premises equipped with all safety appliances required
by law or ordinance or any other regulations of any public authority because of
any non-office use made by the Tenant and to procure all licenses and permits so
required because of such use and, if requested by the Landlord, do any work so
required because of such use, it being understood that the foregoing provisions
shall not be construed to broaden in any way the Tenant’s Permitted Uses. Tenant
shall conduct such periodic tests, evaluations or certifications of safety
appliances and laboratory equipment as are required or recommended in accordance
with generally accepted standards for good laboratory practice to ensure that
such safety appliances and equipment remain in good working order, and shall
provide to Landlord copies of such reports, evaluations

 

21



--------------------------------------------------------------------------------

and certifications as they are periodically obtained by Tenant or upon ten
(10) days advance notice from Landlord (but only to the extent that Tenant has
failed to previously provide any such reports). Landlord represents and warrants
that the Premises, excluding the First Floor Mechanical Space, and the Common
Building Areas (including, without limitation, the Building restrooms), and, to
the best of Landlord’s knowledge, the Garage, are in compliance with all
applicable laws (including, without limitation, the Americans with Disabilities
Act of 1990, as amended).

Section 6.5 - Landlord’s Entry.

The Tenant shall permit the Landlord and its agents (which agents shall be
identified to Tenant and reasonably approved by Tenant for entry), after 48
hours prior notice and at times reasonably acceptable to Tenant, except in the
case of emergencies, to enter the Premises at all reasonable hours for the
purpose of inspecting or of making repairs to the same, monitoring Tenant’s
compliance with the requirements and restrictions set forth in this Lease, and
for the purpose of showing the Premises to prospective purchasers and mortgagees
at all reasonable times and to prospective tenants (during the last nine
(9) months of the Term or after notice of termination by the Tenant has been
received by Landlord) provided that in connection with such entry, Tenant may
provide procedures reasonably designed so as not to jeopardize Tenant’s trade
secrets, proprietary technology or critical business operations.

Section 6.6 - Floor Load.

The Tenant shall not place a load upon any floor in the Premises exceeding the
floor load per square foot of area which such floor was designed to carry and
which is allowed by law. Further, Tenant shall not move any safe, vault or other
heavy equipment in, about or out of the Premises except in such manner and at
such time as the Landlord shall in each instance authorize. The Tenant’s
machines and mechanical equipment shall be placed and maintained by the Tenant
at the Tenant’s expense in settings sufficient to absorb or prevent vibration or
noise that may be transmitted to the Building structure or to any other space in
the Building.

Section 6.7 - Personal Property Tax.

The Tenant shall pay promptly when due all taxes which may be imposed upon
personal property (including, without limitation, fixtures and equipment) in the
Premises to whomever assessed. Tenant shall have the right to contest the
validity or amount of any such taxes by appropriate proceedings diligently
conducted in good faith.

Section 6.8 - Assignment and Subleases.

The Tenant shall not assign, mortgage, pledge, hypothecate or otherwise transfer
this Lease, or sublet (which term, without limitation, shall include granting of
concessions, licenses and the like) the whole or any part of the Premises
without, in each instance, having first received the consent of the Landlord
which consent shall not be unreasonably withheld, conditioned or delayed. Except
as specifically permitted herein, any assignment or sublease made without such
consent shall be void. The Landlord shall not be deemed to be unreasonable in
withholding its consent to any proposed assignment or subletting by the Tenant
based on any of the following factors:

 

22



--------------------------------------------------------------------------------

  (a) The business of the proposed occupant is not consistent with the image and
character which the Landlord desires to promote for the Building.

 

  (b) The proposed assignment, mortgage or pledge would in any way materially
diminish Landlord’s rights with respect to the Premises.

 

  (c) In the event of a proposed assignment (but not a subletting), the proposed
occupant is not sufficiently creditworthy in the reasonable opinion of Landlord
based on a comparison of the creditworthiness of other similarly-situated
companies in the same industry as the proposed occupant.

Notwithstanding anything to the contrary contained in this Section, Tenant shall
have the right to assign or otherwise transfer this Lease or the Premises, or
part of the Premises, without obtaining the prior consent of Landlord, (a) to
its parent corporation, to a wholly owned subsidiary, to a corporation which is
wholly owned by the same corporation which wholly owns Tenant, to an entity
directly or indirectly controlling, controlled by or under common control with
Tenant, any entity owning or controlling fifty percent (50%) or more of the
outstanding voting interest of Tenant, or any entity of which Tenant owns or
controls fifty percent (50%) or more of the voting interests, provided that
(i) the transferee shall, prior to the effective date of the transfer, deliver
to Landlord instruments evidencing such transfer and its agreement to assume and
be bound by all the terms, conditions and covenants of this Lease to be
performed by Tenant, all in form reasonably acceptable to Landlord, and (ii) at
the time of such transfer there shall not be an uncured Event of Default under
this Lease; or (b) to the purchaser of all or substantially all of its assets,
any entity resulting from the merger or consolidation of Tenant, any successor
entity resulting from a bona fide reorganization or Tenant, or to any entity
into which the Tenant may be merged or consolidated (along with all or
substantially all of its assets) (the “Acquiring Company”), provided that
(i) the net assets of the Acquiring Company at the time of the transfer or
merger shall not be less than $25,000,000.00, (ii) the Acquiring Company
continues to operate the business conducted in the Premises consistent with the
Permitted Uses described in Exhibit A hereto, (iii) the Acquiring Company shall
assume in writing, in form reasonably acceptable to Landlord, all of Tenant’s
obligations under this Lease, (iv) Tenant shall provide to Landlord such
additional information regarding the Acquiring Company as Landlord shall
reasonably request, and (v) Tenant shall pay Landlord’s reasonable expenses
incurred in connection therewith (up to a maximum amount of $5,000.00). Unless
Landlord shall have objected to such assignment or transfer by Tenant within ten
(10) business days following Landlord’s receipt of the information or items
described in (b)(i) and (iii) above, Landlord shall be deemed to have waived its
right to object thereto. The transfers described in this paragraph are referred
to hereinafter as “Permitted Transfers.” Notwithstanding any other provision of
this Lease, any public offering of shares or other ownership interest in Tenant
or any private equity financing of Tenant by one or more investors who regularly
invest in private companies shall not be deemed an assignment and shall not be
subject to Landlord approval.

Whether or not the Landlord consents, or is required to consent, to any
assignment or subletting, the Tenant named herein (to the extent that the Tenant
continues to exist as a distinct entity separate and apart from the entity to
which the Lease is assigned) shall remain fully and primarily liable for the
obligations of the tenant hereunder, including, without limitation, the
obligation to pay Annual Fixed Rent and Additional Rent provided under this
Lease.

 

23



--------------------------------------------------------------------------------

Landlord shall consent, or set forth in reasonable detail any reason for
disapproval, within ten (10) business days of request. In the event that
Landlord fails to respond with ten (10) business days, Tenant shall send a
second written notice requesting consent to Landlord, which states that
Landlord’s failure to respond within five (5) business days after receipt of the
second notice shall be deemed approval. The Tenant shall give the Landlord
notice of any proposed sublease or assignment, whether or not the Landlord’s
consent is required hereunder, specifying the provisions of the proposed
subletting or assignment, including (i) the name and address of the proposed
subtenant or assignee, (ii) a copy of the proposed subtenant’s or assignee’s
most recent annual financial statement, (iii) all of the material terms and
provisions upon which the proposed subletting or assignment is to be made. The
Tenant shall reimburse the Landlord promptly for reasonable legal and other
expenses incurred by the Landlord in connection with any request by the Tenant
for consent to any assignment or subletting, in the aggregate amount of up to
$5,000.00. If this Lease is assigned, or if the Premises or any part thereof is
sublet or occupied by anyone other than the Tenant, the Landlord may, at any
time during the continuance of an Event of Default hereunder without cure,
collect rent and other charges from the assignee, sublessee or occupant and
apply the net amount collected to the rent and other charges herein reserved,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of the prohibitions contained in this Section 6.8 or the acceptance of
the assignee, sublessee or occupant as a tenant, or a release of the Tenant from
the further performance by the Tenant of covenants on the part of the Tenant
herein contained. After deducting reasonable and ordinary sublease transaction
expenses (including, without limitation, any broker’s commission), unamortized
tenant improvements paid by the Tenant and rent abatement, the Tenant shall pay
to the Landlord fifty percent (50%) of any amounts the Tenant receives from any
subtenant or assignee as rent, additional rent or other forms of compensation or
reimbursement other than those which are less than or equal to the then due and
payable proportionate monthly share of Annual Fixed Rent, Additional Rent and
all other monies due to Landlord pursuant to this Lease (allocable in the case
of a sublease to that portion of the Premises being subleased). The consent by
the Landlord to an assignment or subletting shall not be construed to relieve
the Tenant from obtaining the express consent in writing of the Landlord to any
further assignment or subletting.

Landlord may elect, prior to approving or disapproving any proposed assignment
or sublease of more than fifty percent (50%) of the entire Premises for
substantially all of the remaining Term, to repossess the portion of the
Premises that was proposed to be subleased or assigned, provided that such
repossession shall not take effect earlier than thirty (30) days after the
proposal by Tenant of a proposed assignment or sublease of more than fifty
percent (50%) of the entire Premises for substantially all of the remaining
Term. Landlord shall, within ten (10) business days after Tenant’s request for
consent, notify Tenant of Landlord’s exercise of its right to recapture such
portion of the Premises in accordance with the terms of this Section. Landlord
may thereafter lease such portion of the Premises in such a manner as the
Landlord may in its sole discretion determine. In the event Landlord elects to
repossess the Premises as provided above, then all of the Tenant’s rights and
obligations hereunder with respect to such portion of the Premises shall cease
and shall be of no further force and effect. The provisions of this paragraph
shall not apply to Permitted Transfers. Notwithstanding anything herein to the
contrary, Tenant shall be permitted to submit notice to Landlord of its
intention to enter into an assignment or a sublease of more than fifty percent
(50%) of the entire Premises for substantially all of the remaining Term, prior
to naming a proposed assignee or subtenant, in which event Landlord shall,
within forty-five (45) days thereafter, notify Tenant of Landlord’s exercise of
its

 

24



--------------------------------------------------------------------------------

right to recapture such portion of the Premises in accordance with the terms of
this Section. If Landlord shall not exercise such right to recapture in the
event of a proposed assignment of this Lease, or a sublet of more than fifty
percent (50%) of the Premises for substantially all of the remaining Term, any
recapture right shall be deemed waived with respect to such space; provided that
any assignment or subletting shall in all event remain subject to Landlord’s
reasonable approval as provided in this Section 6.8.

ARTICLE VII

INDEMNITY AND INSURANCE

Section 7.1 - Indemnity.

(a) To the maximum extent this agreement may be made effective according to law,
the Tenant shall defend the Landlord from and against all claims, proceedings,
causes of actions and suits brought by third parties (collectively, “Claims”)
and shall indemnify and hold harmless the Landlord from and against any
resultant costs and expenses (including but not limited to reasonable attorneys’
fees), losses or liabilities which the Landlord may be required to pay to third
parties to the extent the Claim arises from any breach by Tenant of any
obligation of Tenant under this Lease or from any act, omission or negligence of
the Tenant, or the Tenant’s contractors, licensees, invitees, agents, servants
or employees, or arising from any accident, injury or damage whatsoever caused
to any person or property, occurring after the date that possession of the
Premises is first delivered to the Tenant and until the end of the Term and
thereafter, so long as the Tenant is in occupancy of any part of the Premises,
in or about the Premises or arising from any accident, injury or damage
occurring outside the Premises but within the Building, on the Land, on the
access roads and ways, in the parking facilities provided pursuant to the Lease,
within University Park or any adjacent area maintained by Landlord or any
individual or entity affiliated with Landlord, where such accident, injury or
damage results, from an act or omission on the part of the Tenant or the
Tenant’s agents or employees, licensees, invitees, servants or contractors.
Notwithstanding the foregoing, the Tenant’s obligations under this
Section 7.1(a) shall not apply to the extent such Claims arise or result from a
matter for which the Landlord is obligated to indemnify the Tenant as set forth
in Section 7.1(b).

(b) To the maximum extent this agreement may be made effective according to law,
the Landlord shall defend the Tenant from and against all Claims and shall
indemnify and hold harmless the Tenant from and against any resultant costs and
expenses (including but not limited to reasonable attorneys’ fees), losses or
liabilities which the Tenant may be required to pay to third parties to the
extent due to loss of life, bodily or personal injury or property damage,
arising from or out of all acts, failures, omissions or negligence of Landlord,
its agents, employees or contractors which occur in or about the Premises or
arising from any accident, injury or damage occurring outside the Premises but
within the Building, on the Land, on the access roads and ways, in the parking
facilities provided pursuant to the Lease, within University Park or any
adjacent area maintained by Landlord or any individual or entity affiliated with
Landlord., Notwithstanding the foregoing, the Landlord’s obligations under this
Section 7.1(b) shall not apply to the extent such Claims arise or result from a
matter for which the Tenant is obligated to indemnify Landlord as set forth in
Section 7.1(a).

 

25



--------------------------------------------------------------------------------

Section 7.2 - Liability Insurance.

The Tenant agrees to maintain in full force from the date upon which the Tenant
first enters the Premises for any reason, throughout the Term, and thereafter,
so long as the Tenant is in occupancy of any part of the Premises, a policy of
commercial general liability insurance under which the Landlord (and any
individuals or entities affiliated with the Landlord, any ground lessor and any
holder of a mortgage on the Property of whom the Tenant is notified by the
Landlord) and the Tenant are named as additional insureds, and under which the
insurer provides a contractual liability endorsement insuring against all cost,
expense and liability arising out of or based upon any and all claims,
accidents, injuries and damages described in Section 7.1, in the broadest form
of such coverage from time to time available. Each such policy shall be
noncancellable and nonamendable (to the extent that any proposed amendment
reduces the limits or the scope of the insurance required in this Lease) with
respect to the Landlord and such ground lessors and mortgagees without ten
(10) days’ prior notice to the Landlord and such ground lessors and mortgagees
and at the election of the Landlord, either a certificate of insurance or a
duplicate original policy shall be delivered to the Landlord. The minimum limits
of liability of such insurance as of the Commencement Date shall be Five Million
Dollars ($5,000,000.00) in the aggregate for combined bodily injury (or death)
and damage to property ($3,000,000.00 per occurrence), and from time to time
during the Term such limits of liability shall be increased to reflect such
higher limits as are customarily required pursuant to new leases of space in the
Boston-Cambridge area with respect to similar properties.

Section 7.3 - Personal Property at Risk.

The Tenant agrees that all of the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of the Tenant and of all persons
claiming by, through or under the Tenant which, during the continuance of this
Lease or any occupancy of the Premises by the Tenant or anyone claiming under
the Tenant which, during the continuance of this Lease or any occupancy of the
Premises by the Tenant or anyone claiming under the Tenant, may be on the
Premises or elsewhere in the Building or on the Lot or parking facilities
provided hereby, shall be at the sole risk and hazard of the Tenant, and if the
whole or any part thereof shall be destroyed or damaged by fire, water or
otherwise, or by the leakage or bursting of water pipes, steam pipes, or other
pipes, by theft or from any other cause, no part of said loss or damage is to be
charged to or be borne by the Landlord, except that the Landlord shall in no
event be exonerated from any liability to the Tenant or to any person, for any
injury, loss, damage or liability to the extent caused by Landlord’s, its
agents, employees, licensees, invitees, servants or contractors gross negligence
or willful misconduct.

Section 7.4 - Landlord’s Insurance.

The Landlord shall carry such casualty and liability insurance upon and with
respect to operations at the Building, as may from time to time be deemed
reasonably prudent by the Landlord or required by any mortgagee holding a
mortgage thereon or any ground lessor of the Land, and in any event, insurance
against loss by fire and the risks now covered by extended coverage endorsement
No. 4 in an amount equal to the replacement value of the Building, exclusive of
foundations, site preparation and other nonrecurring construction costs.

 

26



--------------------------------------------------------------------------------

Section 7.5 - Waiver of Subrogation.

Any insurance carried by either party with respect to the Building, Land,
Premises, parking facilities or any property therein or occurrences thereon
shall, without further request by either party, if it can be so written without
additional premium, or with an additional premium which the other party elects
to pay, include a clause or endorsement denying to the insurer rights of
subrogation against the other party to the extent rights have been waived by the
insured prior to occurrence of injury or loss. Each party, notwithstanding any
provisions of this Lease to the contrary, hereby waives any rights of recovery
against the other for injury or loss, including, without limitation, injury or
loss caused by negligence of such other party, due to hazards covered by
insurance containing such clause or endorsement to the extent of the
indemnification received thereunder.

ARTICLE VIII

CASUALTY AND EMINENT DOMAIN

Section 8.1 - Restoration Following Casualties.

If, during the Term, the Building or Premises shall be damaged by fire or
casualty, subject to the exceptions and limitations provided below, the Landlord
shall proceed promptly to exercise reasonable efforts to restore the Building or
Premises to substantially the condition thereof at the time of such damage, but
the Landlord shall not be responsible for delay in such restoration which may
result from any External Cause. The Landlord shall have no obligation to expend
in the reconstruction of the Building more than the actual amount of the
insurance proceeds made available to the Landlord by its insurer and not
retained by the Landlord’s mortgagee or ground lessor. Any restoration of the
Building or the Premises shall be altered to the extent necessary to comply with
then current laws and applicable codes.

Section 8.2 - Landlord’s Termination Election.

If the Landlord reasonably determines that the amount of insurance proceeds
available to the Landlord is insufficient to cover the cost of restoring the
Building or if in the reasonable opinion of the Landlord the Building has been
so damaged that it is appropriate for the Landlord to raze or substantially
alter the Building, then the Landlord may terminate this Lease by giving notice
to the Tenant within sixty (60) days after the date of the casualty or such
later date as is required to allow the Landlord a reasonable time to make either
such determination. Any such termination shall be effective on the date
designated in such notice from the Landlord, but in any event, not later than
sixty (60) days after such notice, and if no date is specified, effective upon
the date of the Casualty or Taking.

Section 8.3 - Tenant’s Termination Election.

Unless the Landlord has earlier advised the Tenant of the Landlord’s election to
terminate this Lease pursuant to Section 8.2, or to restore the Premises and
maintain this Lease in effect pursuant to Section 8.1, the Tenant shall have the
right after the expiration of ninety (90) days after any casualty which
materially impairs a material portion of the Premises to give a written notice
to the Landlord requiring the Landlord within ten (10) days thereafter to
exercise or waive

 

27



--------------------------------------------------------------------------------

any right of the Landlord to terminate this Lease pursuant to Section 8.2 as a
result of such casualty and if the Landlord fails to give timely notice to the
Tenant waiving any right under Section 8.2 to terminate this Lease based on such
casualty, the Tenant shall be entitled, at any time until the Landlord has given
notice to the Tenant waiving such termination right, to give notice to the
Landlord terminating this Lease. Where the Landlord is obligated to exercise
reasonable efforts to restore the Premises, unless such restoration is completed
within nine (9) months from the date of the casualty or taking, such period to
be subject, however, to extension where the delay in completion of such work is
due to External Causes (but in no event beyond nine (9) months from the date of
the casualty or taking), the Tenant shall have the right to terminate this Lease
at any time after the expiration of such nine-month (as extended) period until
the restoration is substantially completed, such termination to take effect as
of the date of the Casualty or Taking.

Section 8.4 - Casualty at Expiration of Lease.

If the Premises shall be damaged by fire or casualty in such a manner that the
Premises cannot, in the ordinary course, reasonably be expected to be repaired
within one hundred and twenty (120) days from the commencement of repair work
and such damage occurs within the last eighteen (18) months of the Term (as the
same may have been extended prior to such fire or casualty), either party shall
have the right, by giving notice to the other not later than sixty (60) days
after such damage, to terminate this Lease, whereupon this Lease shall terminate
as of the date of such Casualty.

Section 8.5 - Eminent Domain.

Except as hereinafter provided, if the Premises, or such portion thereof as to
render the balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for the Tenant’s purposes, shall be taken by
condemnation or right of eminent domain, the Landlord or the Tenant shall have
the right to terminate this Lease by notice to the other of its desire to do so,
provided that such notice is given not later than thirty (30) days after the
effective date of such taking. If so much of the Building shall be so taken that
the Landlord determines that it would be appropriate to raze or substantially
alter the Building, the Landlord shall have the right to terminate this Lease by
giving notice to the Tenant of the Landlord’s desire to do so not later than
thirty (30) days after the effective date of such taking.

Should any part of the Premises be so taken or condemned during the Term, and
should this Lease be not terminated in accordance with the foregoing provisions,
the Landlord agrees to use reasonable efforts to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable, subject,
however, to applicable laws and codes then in existence and to the availability
of sufficient proceeds from the eminent domain taking not retained by any
mortgagee or ground lessor.

 

28



--------------------------------------------------------------------------------

Section 8.6 - Rent After Casualty or Taking.

If the Premises shall be damaged by fire or other casualty, except as provided
below, the Annual Fixed Rent and Additional Rent shall be justly and equitably
abated and reduced according to the nature and extent of the loss of use thereof
suffered by the Tenant, from and after the date of the Casualty or Taking until
the Premises shall be restored to substantially the same condition as
immediately prior to such Casualty or Taking. In the event of a taking which
permanently reduces the area of the Premises, a just proportion of the Annual
Fixed Rent shall be abated for the remainder of the Term.

Section 8.7 - Taking Award.

Except as otherwise provided in Section 8.7, the Landlord shall have and hereby
reserves and accepts, and the Tenant hereby grants and assigns to the Landlord,
all rights to recover for damages to the Building and the Land, and the
leasehold interest hereby created, and to compensation accrued or hereafter to
accrue by reason of such taking, damage or destruction, as aforesaid, and by way
of confirming the foregoing, the Tenant hereby grants and assigns to the
Landlord, all rights to such damages or compensation. Nothing contained herein
shall be construed to prevent the Tenant from prosecuting in any condemnation
proceedings a claim for relocation expenses, provided that such action shall not
affect the amount of compensation otherwise recoverable by the Landlord from the
taking authority pursuant to the preceding sentence.

ARTICLE IX

DEFAULT

Section 9.1 - Tenant’s Default.

Each of the following shall constitute an Event of Default:

 

  (a) Failure on the part of the Tenant to pay the Annual Fixed Rent, Additional
Rent or other charges for which provision is made herein on or before the date
on which the same become due and payable, if such condition continues for five
(5) business days after written notice that the same are due; provided, however
if Tenant shall fail to pay any of the foregoing (after receipt by Tenant of
written notice from Landlord) when due two (2) times in any period of twelve
(12) consecutive months, then Landlord shall not be required to give notice to
Tenant of any future failure to pay during the remainder of the Term and any
extension thereof, and such failure shall thereafter constitute an Event of
Default if not cured within five (5) business days after the same are due.

 

  (b) Failure on the part of the Tenant to perform or observe any other term or
condition contained in this Lease if the Tenant shall not cure such failure
within thirty (30) days after written notice from the Landlord to the Tenant
thereof, provided that in the case of breaches of obligations under this Lease
which are susceptible to cure but cannot be cured within thirty (30) days
through the exercise of due diligence, so long as the Tenant commences such cure
within thirty (30) days, such breach remains susceptible to cure, and the Tenant
diligently pursues such cure, such breach shall not be deemed to create an Event
of Default.

 

29



--------------------------------------------------------------------------------

  (c) The taking of the estate hereby created on execution or by other process
of law; or a judicial declaration that the Tenant is bankrupt or insolvent
according to law; or any assignment of the property of the Tenant for the
benefit of creditors; or the appointment of a receiver, guardian, conservator,
trustee in bankruptcy or other similar officer to take charge of all or any
substantial part of the Tenant’s property by a court of competent jurisdiction;
or the filing of an involuntary petition against the Tenant under any provisions
of the bankruptcy act now or hereafter enacted if the same is not dismissed
within ninety (90) days; the filing by the Tenant of any voluntary petition for
relief under provisions of any bankruptcy law now or hereafter enacted.

If an Event of Default shall occur and be continuing without cure, then, in any
such case, whether or not the Term shall have begun, the Landlord lawfully may,
immediately or at any time thereafter, give written notice to the Tenant
specifying the Event of Default and this Lease shall come to an end on the date
specified therein as fully and completely as if such date were the date herein
originally fixed for the expiration of the Lease Term, and the Tenant will then
quit and surrender the Premises to the Landlord, but the Tenant shall remain
liable as hereinafter provided.

Section 9.2 - Damages.

In the event that this Lease is terminated, the Tenant covenants to pay to the
Landlord forthwith on the Landlord’s demand, as compensation, an amount (the
Lump Sum Payment) equal to the excess, if any, of the discounted present value
of the total rent reserved for the remainder of the Term over the then
discounted present fair rental value of the Premises for the remainder of the
Term. In calculating the rent reserved, there shall be included, in addition to
the Annual Fixed Rent and all Additional Rent, the value of all other
considerations agreed to be paid or performed by the Tenant over the remainder
of the Term. In calculating the amounts to be paid by the Tenant under the
foregoing covenant, the Tenant shall be credited with the net proceeds of any
rent obtained by reletting the Premises, after deducting all the Landlord’s
expenses in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, fees for legal services and expenses
of preparing the Premises for such reletting and Landlord shall use commercially
reasonable efforts to relet the Premises. The Landlord shall use commercially
reasonable efforts to relet the Premises, or any part or parts thereof, for a
term or terms which may, at the Landlord’s option, exceed or be equal to or less
than the period which would otherwise have constituted the balance of the Term,
and may grant such concessions and free rent as the Landlord in its reasonable
commercial judgment considers advisable or necessary to relet the same and shall
make such alterations, repairs and improvements in the Premises as the Landlord
in its reasonable commercial judgment considers advisable or necessary to relet
the same. No action of the Landlord in accordance with foregoing or failure to
relet or to collect rent under reletting shall operate to release or reduce the
Tenant’s liability except as provided herein. The Landlord shall be entitled to
seek to rent other properties of the Landlord prior to reletting the Premises.

 

30



--------------------------------------------------------------------------------

Section 9.3 - Cumulative Rights.

The specific remedies to which the Landlord may resort under the terms of this
Lease are cumulative and are not intended to be exclusive of any other remedies
or means of redress to which it may be lawfully entitled in case of any breach
or threatened breach by the Tenant of any provisions of this Lease. In addition
to the other remedies provided in this Lease, the Landlord shall be entitled to
the restraint by injunction of the violation or attempted or threatened
violation of any of the covenants, conditions or provisions of this Lease or to
a decree compelling specific performance of any such covenants, conditions or
provisions. Nothing contained in this Lease shall limit or prejudice the right
of the Landlord to prove for and obtain in proceedings for bankruptcy,
insolvency or like proceedings by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater, equal to, or less than the amount
of the loss or damages referred to above.

Section 9.4 - Landlord’s Self-help.

If the Tenant shall at any time default in the performance of any obligation
under this Lease, the Landlord shall have the right, but not the obligation,
after any applicable cure period and upon reasonable, but in no event more than
ten (10) days’, notice to the Tenant (except in case of emergency in which case
no notice need be given), to perform such obligation. The Landlord may exercise
its rights under this Section without waiving any other of its rights or
releasing the Tenant from any of its obligations under this Lease.

Section 9.5 - Enforcement Expenses; Litigation.

In the event that either party prevails in litigation commenced to enforce any
right or obligation hereunder, such party shall be entitled to recover from the
other party all reasonable costs and expenses incurred by such party in
connection with the litigation.

If either party hereto be made or becomes a party to any litigation commenced by
or against the other party by or against a third party, or incurs costs or
expenses related to such litigation, involving any part of the Property and the
enforcement of any of the rights, obligations or remedies of such party, then
the party becoming involved in any such litigation because of a claim against
such other party hereto shall receive from such other party hereto all costs and
reasonable attorneys’ fees incurred by such party in such litigation.

Section 9.6 - Interest on Overdue Payments.

Any Annual Fixed Rent and Additional Rent not paid within any applicable grace
period shall bear interest from the date due to the Landlord until paid at the
variable rate (the “Default Interest Rate”) equal to the higher of (i) the rate
at which interest accrues on amounts not paid when due under the terms of the
Landlord’s financing for the Building, as from time to time in effect, and
(ii) one and one-half percent (1.5%) per month.

 

31



--------------------------------------------------------------------------------

Section 9.7 - Landlord’s Right to Notice and Cure.

The Landlord shall in no event be in default in the performance of any of the
Landlord’s obligations hereunder unless and until the Landlord shall have failed
to perform such obligations within thirty (30) days after notice by the Tenant
to the Landlord expressly specifying wherein the Landlord has failed to perform
any such obligation, provided that in the case of breaches of obligations under
this Lease which are susceptible to cure but cannot be cured within thirty
(30) days through the exercise of due diligence, so long as the Landlord
commences such cure within thirty (30) days, such breach remains susceptible to
cure, and the Landlord diligently pursues such cure, such breach shall not be
deemed an event of default under this Agreement. In the event of a breach or
default of this Agreement by the Landlord, Tenant shall be afforded any and all
rights and remedies afforded at law or in equity.

ARTICLE X

MORTGAGEES’ AND GROUND LESSORS’ RIGHTS

Section 10.1 - Subordination.

This Lease shall, at the election of the holder of any mortgage or ground lease
on the Property, be subject and subordinate to any and all mortgages or ground
leases on the Property, so that the lien of any such mortgage or ground lease
shall be superior to all rights hereby or hereafter vested in the Tenant.
Notwithstanding the foregoing, Tenant’s rights under this Lease and use and
enjoyment of the Premises shall not be disturbed by any such mortgagee or ground
lessor so long as there is no uncured Event of Default, and Tenant shall be
entitled to receive executed agreements from same to such effect. Landlord
represents and warrants that there are no mortgages of the Property and/or the
Building as of the Commencement Date. Landlord shall use good faith,
commercially reasonable efforts to cause any future lender to enter into a
subordination, non-disturbance and attornment agreement (“SNDA”) with Tenant at
the time of any future financing. Landlord agrees to obtain prior to the
Commencement Date a non-disturbance agreement (“NDA”), from MIT (as defined in
Section 11.11) in substantially the form of Exhibit I or with such changes as
may be mutually approved by Tenant and MIT.

Section 10.2 - Prepayment of Rent not to Bind Mortgagee.

No Annual Fixed Rent, Additional Rent, or any other charge payable to the
Landlord shall be paid more than thirty (30) days prior to the due date thereof
under the terms of this Lease and payments made in violation of this provision
shall (except to the extent that such payments are actually received by a
mortgagee or ground lessor) be a nullity as against such mortgagee or ground
lessor and the Tenant shall be liable for the amount of such payments to such
mortgagee or ground lessor.

Section 10.3 - Tenant’s Duty to Notify Mortgagee: Mortgagee’s Ability to Cure.

No act or failure to act on the part of the Landlord which would entitle the
Tenant under the terms of this Lease, or by law, to be relieved of the Tenant’s
obligations to pay Annual Fixed Rent or Additional Rent hereunder or to
terminate this Lease, shall result in a release or termination of such
obligations of the Tenant or a termination of this Lease unless (i) the Tenant

 

32



--------------------------------------------------------------------------------

shall have first given written notice of the Landlord’s act or failure to act to
the Landlord’s mortgagees or ground lessors of record, if any, of whose identity
and address the Tenant shall have been given notice, specifying the act or
failure to act on the part of the Landlord which would give basis to the
Tenant’s rights; and (ii) such mortgagees or ground lessors, after receipt of
such notice, have failed or refused to correct or cure the condition complained
of within a reasonable time thereafter, which shall include a reasonable time
for such mortgagee or ground lessors, but in no event more than thirty (30) days
after receipt of such notice, to obtain possession of the Property if possession
is necessary for the mortgagee or ground lessor to correct or cure the condition
and if the mortgagee or ground lessor notifies the Tenant of its intention to
take possession of the Property and correct or cure such condition.

Section 10.4 - Estoppel Certificates.

The Tenant shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Landlord, execute, acknowledge and deliver to the
Landlord a statement in writing certifying to the Landlord or an independent
third party, with a true and correct copy of this Lease attached thereto, to the
extent such statements continue to be true and accurate, (i) that this Lease is
unmodified and in full force and effect (or, if there have been any
modifications, that the same is in full force and effect as modified and stating
the modifications); (ii) that the Tenant has no knowledge of any defenses,
offsets or counterclaims against its obligations to pay the Annual Fixed Rent
and Additional Rent and to perform its other covenants under this Lease (or if
there are any defenses, offsets, or counterclaims, setting them forth in
reasonable detail); (iii) that there are no known uncured defaults of the
Landlord or the Tenant under this Lease (or if there are known defaults, setting
them forth in reasonable detail); (iv) the dates to which the Annual Fixed Rent,
Additional Rent and other charges have been paid; (v) that the Tenant has
accepted, is satisfied with, and is in full possession of the Premises,
including all improvements, additions and alterations thereto required to be
made by Landlord under the Lease; (vi) that the Landlord has satisfactorily
complied with all of the requirements and conditions precedent to the
commencement of the Term of the Lease as specified in the Lease; (vii) that the
Tenant has been in occupancy since the Commencement Date and paying rent since
the specified dates; (viii) that no monetary or other considerations, including,
but not limited to, rental concessions for Landlord, special tenant improvements
or Landlord’s assumption of prior lease obligations of Tenant have been granted
to Tenant by Landlord for entering into Lease, except as specified; (ix) that
Tenant has no notice of a prior assignment, hypothecation, or pledge of rents or
of the Lease; (x) that the Lease represents the entire agreement between
Landlord and Tenant; (xi) that no prepayment or reduction of rent and no
modification, termination or acceptance of Lease will be valid as to the party
to whom such certificate is addressed without the consent of such party;
(xii) that any notice to Tenant may be given it in accordance with Section 12.2
hereof; and (xiii) such other matters with respect to the Tenant and this Lease
as the Landlord may reasonably request. On the Commencement Date, the Tenant
shall, at the request of the Landlord, promptly execute, acknowledge and deliver
to the Landlord a statement in writing that the Commencement Date has occurred,
that the Annual Fixed Rent has begun to accrue and that the Tenant has taken
occupancy of the Premises. Any statement delivered pursuant to this Section may
be relied upon by any prospective purchaser, mortgagee or ground lessor of the
Premises and shall be binding on the Tenant.

 

33



--------------------------------------------------------------------------------

Landlord shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Tenant, execute, acknowledge and deliver to the Tenant a
statement in writing certifying to the Tenant or an independent third party,
with a true and correct copy of this Lease attached thereto, to the extent such
statements continue to be true and accurate (i) that this Lease is unmodified
and in full force and effect (or, if there have been any modifications, that the
same is in full force and effect as modified and stating the modifications);
(ii) that the Landlord has no knowledge of any defenses, offsets or
counterclaims against its obligations to perform its covenants under this Lease
(or if there are any defenses, offsets, or counterclaims, setting them forth in
reasonable detail); (iii) that there are no known uncured defaults of the Tenant
or the Landlord under this Lease (or if there are known defaults, setting them
forth in reasonable detail); (iv) the dates to which the Annual Fixed Rent,
Additional Rent and other charges have been paid, and (v) that the Tenant is in
full possession of the Premises, including all improvements, additions and
alterations thereto required to be made by Landlord under the Lease; (vi) that
the Tenant has satisfactorily complied with all of the requirements and
conditions precedent to the commencement of the Term of the Lease as specified
in the Lease; (vii) that the Tenant has been in occupancy since the Commencement
Date and paying rent since the specified dates; (viii) that no monetary or other
considerations, including, but not limited to, rental concessions for Landlord,
special tenant improvements or Landlord’s assumption of prior lease obligations
of Tenant have been granted to Tenant by Landlord for entering into the Lease,
except as specified; (ix) such other matters with respect to the Tenant and this
Lease as the Tenant may reasonably request. Any statement delivered pursuant to
this Section may be relied upon by any prospective lender of Tenant, any
prospective assignee or subtenant of Tenant or any prospective purchaser of
Tenant or Tenant’s assets, and shall be binding on the Landlord.

ARTICLE XI

MISCELLANEOUS

Section 11.1 - Notice of Lease.

The Tenant agrees not to record this Lease, but upon request of either party,
both parties shall execute and deliver a memorandum of this Lease in the form
attached hereto as Exhibit J, and if this Lease is terminated before the Term
expires, an instrument in such form acknowledging the date of termination.

Section 11.2 - Notices.

Whenever any notice, approval, consent, request, election, offer or acceptance
is given or made pursuant to this Lease, it shall be in writing. Communications
and payments shall be addressed, if to the Landlord, at the Landlord’s Address
for Notices as set forth in Exhibit A or at such other address as may have been
specified by prior notice to the Tenant; and if to the Tenant, at the Tenant’s
Address for Notices or at such other place as may have been specified by prior
notice to the Landlord. Any communication so addressed shall be deemed duly
given on the earlier of (i) the date received or (ii) on the third business day
following the day of mailing if mailed by registered or certified mail, return
receipt requested. If the Landlord by notice to the Tenant at any time
designates some other person to receive payments or notices, all payments or
notices thereafter by the Tenant shall be paid or given to the agent designated
until notice to the

 

34



--------------------------------------------------------------------------------

contrary is received by the Tenant from the Landlord. In accordance with the
provisions of the NDA (as defined in Section 10.1), a copy of any notice of
default provided by Tenant to Landlord shall be concurrently sent to MIT (as
defined in Section 11.11) at MIT’s Address for Notices as set forth in the NDA
or at such other address as may have been specified by prior notice to the
Tenant.

Section 11.3 - Authority.

Landlord represents and warrants that the individual executing this Lease on
behalf of Landlord is duly authorized to execute and deliver this Lease on
behalf of said entity, that said entity is duly authorized to enter into this
Lease, and that this Lease is enforceable against said entity in accordance with
its terms.

Tenant represents and warrants that the individual executing this Lease on
behalf of Tenant is duly authorized to execute and deliver this Lease on behalf
of said entity, that said entity is duly authorized to enter into this Lease,
and that this Lease is enforceable against said entity in accordance with its
terms.

Section 11.4 - Successors and Limitation on Liability on the Landlord.

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the original Landlord named herein and each
successor Landlord shall be liable only for obligations accruing during the
period of its ownership. The obligations of the Landlord shall be binding upon
the assets of the Landlord consisting of an equity ownership of the Property
(and including any proceeds realized from the sale of such Property) but not
upon other assets of the Landlord and neither the Tenant, nor anyone claiming
by, under or through the Tenant, shall be entitled to obtain any judgment
creating personal liability on the part of the Landlord or enforcing any
obligations of the Landlord against any assets of the Landlord other than an
equity ownership of the Property.

Section 11.5 - Waivers by the Landlord.

The failure of the Landlord or the Tenant to seek redress for violation of, or
to insist upon strict performance of, any covenant or condition of this Lease,
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The receipt by the Landlord of Annual Fixed
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. In the event of a breach or
default of this Agreement by Landlord, any decision not to terminate this Lease
shall not be deemed a waiver of such breach by Tenant. No provision of this
Lease shall be deemed to have been waived by the Landlord or the Tenant, as the
case may be, unless such waiver is in writing signed by the Landlord or the
Tenant, as the case may be. No consent or waiver, express or implied, by the
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

 

35



--------------------------------------------------------------------------------

Section 11.6 - Acceptance of Partial Payments of Rent.

No acceptance by the Landlord of a lesser sum than the Annual Fixed Rent and
Additional Rent then due shall be deemed to be other than a partial installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and the Landlord may accept such check or payment without
prejudice to the Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided. The delivery of keys to any
employee of the Landlord or to the Landlord’s agent or any employee thereof
shall not operate as a termination of this Lease or a surrender of the Premises.

Section 11.7 - Interpretation and Partial Invalidity.

If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law. The titles of the Articles are for convenience
only and not to be considered in construing this Lease. This Lease contains all
of the agreements of the parties with respect to the subject matter thereof and
supersedes all prior dealings between them with respect to such subject matter.

Section 11.8 - Quiet Enjoyment.

So long as the Tenant pays Annual Fixed Rent and Additional Rent (subject to
Tenant’s right to abate rent as set forth herein), performs all other Tenant
covenants of this Lease and observes all conditions hereof, the Tenant shall
peaceably and quietly have, hold and enjoy the Premises free of any claims by,
through or under the Landlord.

Section 11.9 - Brokerage.

Each party represents and warrants to the other that it has had no dealings with
any broker or agent in connection with this Lease other than Colliers
International New England, LLC and CBRE/New England (“Acknowledged Brokers”) and
shall indemnify and hold harmless the other from claims for any brokerage
commission to a broker other than the Acknowledged Brokers arising out of the
other party’s actions.

Section 11.10 - Surrender of Premises and Holding Over.

The Tenant shall surrender possession of the Premises on the last day of the
Term and the Tenant waives the right to any notice of termination or notice to
quit. The Tenant covenants that upon the expiration or sooner termination of
this Lease, it shall, without notice, deliver up and surrender possession of the
Premises in the same condition in which the Tenant has agreed to keep the same
during the continuance of this Lease and in accordance with the terms hereof,
normal wear and tear and damage by fire or other casualty excepted, first
removing therefrom all goods and effects of the Tenant and any leasehold
improvements Landlord specified for removal pursuant to Section 4.2, and
repairing all damage caused by such removal. Upon the expiration of this Lease
or if the Premises should be abandoned by the Tenant, or this Lease should

 

36



--------------------------------------------------------------------------------

terminate for any cause, and at the time of such expiration, vacation,
abandonment or termination, the Tenant or Tenant’s agents, subtenants or any
other person should leave any property of any kind or character on or in the
Premises, the fact of such leaving of property on or in the Premises shall be
conclusive evidence of intent by the Tenant, and individuals and entities
deriving their rights through the Tenant, to abandon such property so left in or
upon the Premises, and such leaving shall constitute abandonment of the
property. Landlord shall have the right and authority without notice to the
Tenant or anyone else, to remove and destroy, or to sell or authorize disposal
of such property, or any part thereof, without being in any way liable to the
Tenant therefor and the proceeds thereof shall belong to the Landlord as
compensation for the removal and disposition of such property.

If the Tenant fails to surrender possession of the Premises upon the expiration
or sooner termination of this Lease, the Tenant shall pay to Landlord, as rent
for any period after the expiration or sooner termination of this Lease an
amount equal to one hundred fifty percent (150%) of the Annual Fixed Rent and
the Additional Rent required to be paid under this Lease as applied to any
period in which the Tenant shall remain in possession. Acceptance by the
Landlord of such payments shall not constitute a consent to a holdover hereunder
or result in a renewal or extension of the Tenant’s rights of occupancy. Such
payments shall be in addition to and shall not affect or limit the Landlord’s
right of re-entry, Landlord’s right to collect such damages as may be available
at law, or any other rights of the Landlord under this Lease or as provided by
law.

Section 11.11 - Ground Lease.

This Lease is in all respects subject to the ground lease (the “Ground Lease”)
between the Landlord as lessee and Massachusetts Institute of Technology (“MIT”)
as lessor dated as of November 30, 2000, as amended. If any provision of the
Ground Lease shall be inconsistent with the provisions of this Lease, the
provisions of the Ground Lease shall be deemed to limit the provisions hereof,
except as are expressly otherwise provided in a written agreement signed by MIT,
the Landlord and the Tenant.

Section 11.12 - Security Deposit.

(a) Letter of Credit.

Within thirty (30) days of the execution and delivery of this Lease, Tenant
shall deliver to Landlord as security for the performance of the obligations of
Tenant hereunder a cash deposit or a letter of credit initially in the amount
specified in Exhibit A and in accordance with this Section (as renewed,
replaced, increased and/or reduced pursuant to this Section, the “Letter of
Credit’’). The Letter of Credit shall be in the form attached as Exhibit G to
this Lease or such other form as Landlord may reasonably approve. If there is
more than one Letter of Credit so delivered by Tenant, such Letters of Credit
shall be collectively hereinafter referred to as the “Letter of Credit”. The
Letter of Credit (i) shall be irrevocable and shall be issued by a commercial
bank reasonably acceptable to Landlord, (ii) shall require only the presentation
to the issuer of a certificate of the holder of the Letter of Credit stating
either (a) that a default has occurred under this Lease after the expiration of
any applicable notice and cure period (or stating that transmittal of a default
notice is barred by applicable bankruptcy or other law if such is the case) or
(b)

 

37



--------------------------------------------------------------------------------

stating that Tenant has not delivered to Landlord a new Letter of Credit having
a commencement date immediately following the expiration of the existing Letter
of Credit in accordance with the requirements of the Lease, (iii) shall be
payable to Landlord and its successors in interest as the Landlord and shall be
freely transferable without cost to any such successor or any lender holding a
collateral assignment of Landlord’s interest in the Lease, (iv) shall be for an
initial term of not less than one year and contain a provision that such term
shall be automatically renewed for successive one-year periods unless the issuer
shall, at least thirty (30) days prior to the scheduled expiration date, give
Landlord written notice of such nonrenewal, and (v) shall otherwise be in form
and substance reasonably acceptable to Landlord. Notwithstanding the foregoing,
the term of the Letter of Credit for the final year of the Term (or any
Extension Term, as applicable) shall be for a term ending not earlier then the
date sixty (60) days after the last day of the Term (or any Extension Term, as
applicable).

If Tenant shall be in default under the Lease, after the expiration of any
applicable notice or cure period (or if transmittal of a default or other notice
is stayed or barred by applicable bankruptcy or other law), Landlord shall be
entitled to draw upon the Letter of Credit to the extent reasonably necessary to
cure such default. If, not less than thirty (30) days before the scheduled
expiration of the Letter of Credit, Tenant has not delivered to Landlord a new
Letter of Credit having a commencement date immediately following the expiration
of the existing Letter of Credit in accordance with this Section, Landlord shall
also have the right to draw upon the full amount of the Letter of Credit without
giving any further notice to Tenant. Landlord may, but shall not be obligated
to, apply the amount so drawn to the extent necessary to cure Tenant’s default
under the Lease. Any funds drawn by Landlord on the Letter of Credit and not
applied against amounts due hereunder shall be held by Landlord as a cash
security deposit, provided that Landlord shall have no fiduciary duty with
regard to such amounts, shall have the right to commingle such amounts with
other funds of Landlord, and shall pay no interest on such amounts. After any
application of the Letter of Credit by Landlord in accordance with this
paragraph, Tenant shall reinstate the Letter of Credit to the amount then
required to be maintained hereunder, within thirty (30) days of demand. Within
sixty (60) days after the expiration or earlier termination of the Term the
Letter of Credit and any cash security deposit then being held by Landlord, to
the extent not applied, shall be returned to the Tenant provided that no Event
of Default is then continuing.

(b) Pledge.

The Landlord may pledge its right and interest in and to the cash deposit or
Letter of Credit to any mortgagee or ground lessor and, in order to perfect such
pledge, have such cash deposit or Letter of Credit held in escrow by such
mortgagee or ground lessee or grant such mortgagee or ground lessee a security
interest therein. In connection with any such pledge or grant of security
interest by the Landlord to a mortgagee or ground lessee (“Pledgee”), Tenant
covenants and agrees to cooperate as reasonably requested by the Landlord, in
order to permit the Landlord to implement the same on terms and conditions
reasonably required by such Pledgee.

 

38



--------------------------------------------------------------------------------

(c) Transfer of Security Deposit.

In the event of a sale or other transfer of the Building or transfer of this
Lease, Landlord shall transfer the cash deposit or Letter of Credit to the
transferee, and Landlord shall thereupon be released by Tenant from all
liability for the return of such security. The provisions hereof shall apply to
every transfer or assignment made of the security to such a transferee. Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the Letter of Credit or the proceeds thereof, and that neither Landlord
nor its successors or assigns shall be bound by any assignment, encumbrance,
attempted assignment or attempted encumbrance.

Section 11.13 - Financial Reporting.

Tenant shall from time to time (but at least annually) on the anniversary of the
Lease provide Landlord with financial statements of Tenant, together with
related statements of Tenant’s operations for Tenant’s most recent fiscal year
then ended, certified by an independent certified public accounting firm. Such
financial statements shall be deemed delivered in compliance with this section
if Tenant files same with the SEC.

Section 11.14 - Cambridge Employment Plan.

The Tenant agrees to sign an agreement with the Employment and Training Agency
designated by the City Manager of the City of Cambridge as provided in
subsections (a)-(g) of Section 24-4 of Ordinance Number 1005 of the City of
Cambridge, adopted April 23, 1984.

Section 11.15 - Parking and Transportation Demand Management.

Tenant covenants and agrees to work cooperatively with Landlord to develop a
parking and transportation demand management (“PTDM”) program that comprises
part of a comprehensive PTDM for University Park, provided that such cooperation
shall be at no expense to Tenant. In connection therewith, the use of single
occupant vehicle commuting will be discouraged and the use of alternative modes
of transportation and/or alternative work hours will be promoted. Without
limitation of the foregoing, Tenant agrees that its PTDM program (and Tenant
will require in any sublease or occupancy agreement permitting occupancy in the
Premises that such occupant’s PTDM program) will include offering a subsidized
MBTA transit pass, either constituting a full subsidy or a subsidy in an amount
equal to the maximum deductible amount therefore allowed under the federal tax
code, to any employee working in the Premises requesting one. Tenant agrees to
comply with the traffic mitigation measures required by the City of Cambridge,
and Tenant shall otherwise comply with all legal requirements of the City of
Cambridge pertaining thereto. Notwithstanding the foregoing, Tenant shall in all
instances be notified of any negotiations between the City of Cambridge and
Landlord (or Landlord’s representatives) with respect to the PTDM program or any
traffic mitigation measures. In no event shall Landlord agree to any PTDM or
traffic mitigation measure which would materially and unreasonably diminish
Tenant’s rights without Tenant’s approval.

 

39



--------------------------------------------------------------------------------

Section 11.16 - Cancellation of Existing Lease.

It is hereby acknowledged by the parties hereto that Landlord’s affiliate,
Thirty-Eight Sidney Street Limited Partnership, a Delaware limited partnership
(the “38 Sidney Landlord”), and Tenant entered into a lease in the building
located at 38 Sidney Street, Cambridge, Massachusetts, as of August 2, 2010
(the, “Existing Lease”). In accordance with the Lease Termination Agreement
entered into between the 38 Sidney Landlord and Tenant dated as of the Effective
Date hereof, effective thirty (30) days after the Rent Commencement Date
(hereinafter the “Existing Lease Termination Date”) and except as otherwise
provided in the Existing Lease, Tenant releases and exculpates the 38 Sidney
Landlord from any liability arising from the Existing Lease, and the 38 Sidney
Landlord releases and exculpates Tenant from any liability arising from the
Existing Lease unless such liability is due to Tenant’s act of omission. Tenant
shall deliver the Premises under the Existing Lease back to 38 Sidney Landlord
by the Existing Lease Termination Date in accordance with the Existing Lease;
provided, however, Tenant shall not be obligated to remove the internal stairway
installed by Tenant in the existing premises connecting the second and third
floors. It is hereby acknowledged and agreed that so long as there is no Event
of Default under and continuing by Tenant under the Existing Lease as of the
Existing Lease Termination Date, then the Existing Lease shall become null and
void as of the Rent Commencement Date, and that, except as otherwise provided in
the Existing Lease or in the Lease Termination Agreement, Tenant shall have no
obligation for the payment of Annual Fixed Rent or Additional Rent with respect
to the Existing Lease from and after the Rent Commencement Date. Notwithstanding
the foregoing, the provisions of this Section 11.16 shall not apply to those
provisions of the Existing Lease that by their terms would otherwise survive the
expiration or earlier termination thereof (e.g., annual reconciliation of
operating expenses and real estate taxes).

Section 11.17 - Solvent Storage.

Landlord shall manage the allocation of solvent storage quantities for tenants
in the Building. Tenant shall have the right to store liquid solvents in the
amounts and in the designated locations within the Premises, as described in
Exhibit H and as shown on Exhibit B hereto. All solvent storage by Tenant shall
be subject to Tenant receiving the necessary governmental approvals.
Notwithstanding the foregoing, in the event that (i) Tenant builds a controlled
area on the third floor, or (ii) the Premises are expanded (including by way of
Sections 2.7, 2.8, or 2.9) and Tenant desires to build a controlled area
anywhere in the Premises, then Landlord agrees, at Tenant’s request and
reasonable expense, to petition the City of Cambridge for a modification to the
Landlord’s chemical storage license for the Building to accommodate any increase
or modification of such solvent storage by Tenant, including the right to store
up to four hundred eighty (480) additional gallons of liquid solvents. The
City’s failure to grant Landlord a modification of the chemical storage license
shall not constitute a default by Landlord.

 

40



--------------------------------------------------------------------------------

Section 11.18 - Temporary Space.

From the Commencement Date until thirty (30) days after the Rent Commencement
Date, Landlord shall provide Tenant with temporary office space (the “Temporary
Space”) in a mutually agreed upon location on the second floor of the Building
at no cost or expense to Tenant (“Tenant’s Temporary Space Right’’). The
Temporary Space shall be delivered in its current “as is” condition without any
furniture. Landlord shall have the right to terminate Tenant’s Temporary Space
Right upon ten (10) business days prior written notice. If terminated, Landlord
shall use commercially reasonable efforts to identify substitute temporary space
in the Building.

[Signature Page Follows]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed and delivered as of the date
first above written as a sealed instrument.

 

LANDLORD:

 

Forest City 88 Sidney, LLC,

a Delaware limited liability company

By:    

FC HCN 88 Holding, LLC,

a Delaware limited liability company,

Its sole member

  By:    

FC HCN University Park, LLC,

a Delaware limited liability company,

Its sole member

    By:    

Forest City University Park, LLC,

a Delaware limited liability company

Its managing member

      By:  

/s/ Michael Farley

      Name:   Michael Farley       Its:   Vice President

TENANT:

AGIOS PHARMACEUTICALS, INC.,

a Delaware corporation

 

By:   /s/ David Schenkein

Name:

Title:

 

David Schenkein

CEO

 

42



--------------------------------------------------------------------------------

EXHIBIT A

BASIC LEASE TERMS

 

Premises:    The Premises shall be comprised of approximately 74,498 rentable
square feet as follows:   

Floor 1: 418 rsf

Floor 1 7,086 rsf

Floor 3: 33,464 rsf

Floor 4: 33,530 rsf

   All as more particularly shown on the floor plans attached to this Lease as
Exhibit B. Commencement Date:    The Effective Date of this Lease. Rent
Commencement Date:    The earlier to occur of (i) Tenant’s occupancy for
business purposes, or (ii) eight (8) months from the Commencement Date. Annual
Fixed Rent for the Term:    $57.25 per rsf, as adjusted per the terms of Section
3.1 hereof. Initial Term:    Seven (7) years, commencing on the Rent
Commencement Date and expiring on the seventh (7th) anniversary thereof.
Security Deposit:    $1,421,670.17, subject to the terms of Section 11.12.
Landlord’s Address for Notices:   

Forest City 88 Sidney, LLC

c/o Forest City Commercial Group, Inc.

38 Sidney Street, Suite 180

Cambridge, Massachusetts 02139

   With a copy to:   

Forest City Commercial Group, Inc.

1360 Terminal Tower

50 Public Square

Cleveland, Ohio 44113

Attention: General Counsel

  

Forest City Commercial Management, Inc.

38 Sidney Street

Cambridge, Massachusetts 02139-4234

Attention: Michael Farley

 

And to MIT (in the event of a notice of default to Landlord):

 

(i)



--------------------------------------------------------------------------------

MIT’s Address for Notices:   

238 Main Street, Suite 200

Cambridge, Massachusetts 02142

Attention: Managing Director, Real Estate

Parking Privileges:    During the Term, Tenant shall be entitled to use and
shall pay for one hundred twelve (112) parking passes in accordance with Section
2.4 of the Lease. Subject to availability, Tenant shall have the right to lease
additional parking spaces from Landlord; such lease for additional parking
spaces shall be on a month-to-month basis at the then-prevailing fair market
value for such parking spaces. Permitted Uses:    General business and
administrative offices, biotechnology research, animal experimentation and
customary accessory uses supporting the foregoing, as set forth in Section 6.1
of the Lease. Tenant’s Address for Notices:   

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, Massachusetts 02139

   With a copy to:   

Mintz, Levin, Cohn, Ferris, Glovsky, and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attn: Stuart A Offner, Esq.

Leasehold Improvements

Allowance:

   $11,174,700.00 Total Rentable Floor Area of Building:    145,275 rsf

 

(ii)



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLANS SHOWING PREMISES

[SEE PLANS ATTACHED HERETO]



--------------------------------------------------------------------------------

 

LOGO [g791663page_055.jpg]



--------------------------------------------------------------------------------

 

LOGO [g791663page_056.jpg]



--------------------------------------------------------------------------------

 

LOGO [g791663page_057.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-1

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT B-2

MECHANICAL ROOMS

[SEE PLAN ATTACHED HERETO]



--------------------------------------------------------------------------------

 

LOGO [g791663page_060.jpg]



--------------------------------------------------------------------------------

 

LOGO [g791663page_061.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-3

FIRST FLOOR MECHANICAL SPACE AND BULK STORAGE SPACE

[SEE PLAN ATTACHED HERETO]



--------------------------------------------------------------------------------

 

LOGO [g791663page_063.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

STANDARD SERVICES

The building standard services shall be defined by the Landlord and its
Management Agent. A listing of services shall be as promulgated from time to
time by the Landlord and shall be further described in the Tenant Handbook.

The following services are provided by the Landlord:

 

  A. Regular maintenance of interior, exterior and parking lot landscaping and
University Park common areas.

 

  B. Regular maintenance, sweeping and snow removal of building exterior areas
such as roadways, driveways, sidewalks, parking areas and courtyard paving.

 

  C. Complete interior and exterior cleaning of all windows two times per year.

 

  D. Daily, weekday maintenance of hallways, passenger elevators, common area
bathrooms, lobby areas and vestibules.

 

  E. Periodic cleaning of stairwells, freight elevators, and back of house
areas.

 

  F. Daily, weekday rubbish removal of all tenant trash receptacles in the
office space only, subject to Sections 3.3(b) and 3.3(c) of the Lease; Landlord
shall provide a dumpster and/or compactor at the loading dock for Building
tenants’ use for the disposal of non-hazardous/non-controlled substances, the
cost of which shall be an Operating Expense. Tenant’s authorized personnel shall
have the right to use the equipment on the loading dock.

 

  G. Daily, weekday cleaning of Tenant space to building standard, in the office
space only, subject to Sections 3.3(b) and 3.3(c) of the Lease.

 

  H. Maintenance and repair of base building surveillance and alarm equipment,
mechanical, electrical, plumbing and life safety systems.

 

  I. Building surveillance and alarm system operation and live monitoring
service to building standard specifications.

 

  J. Conditioned water for HVAC purposes shall be provided to the Premises from
central mechanical equipment. The heating, ventilation and air conditioning
systems for occupied areas of the Building have been designed to have sufficient
capacity to maintain the space conditions at 70 degrees F. when the outside air
temperature is 0 degrees F. and to maintain and to 78 degrees F. inside with the
maximum relative humidity of 50% when the outside air conditions are 91 degrees
F. dry bulb and 73 degrees wet bulb. All other areas are designed to maintain 68
degrees F. when the outside air temperature is 0 degrees F.



--------------------------------------------------------------------------------

  K. Utilities for all interior common areas and exterior building and parking
lighting.

 

  L. Lobby Security station to be staffed during the hours of 7:30am to 6:00pm
Monday through Friday. After hours Building access is provided by a CCure card
reader access system.



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

DEFINITIONS

Wherever in these Rules and Regulations the word “Tenant” is used, it shall be
taken to apply to and include the Tenant and its agents, employees, invitees,
licensees, contractors, any subtenants and is to be deemed of such number and
gender as the circumstances require. The word “Premises” is to be taken to
include the space covered by the Lease. The word “Landlord” shall be taken to
include the employees and agents of Landlord. Other capitalized terms used but
not defined herein shall have the meanings set forth in the Lease.

GENERAL USE OF BUILDING

 

  A. Space for admitting natural light into any public area or tenanted space of
the Building shall not be covered or obstructed by Tenant except in a manner
approved by Landlord.

 

  B. Toilets, showers and other like apparatus shall be used only for the
purpose for which they were constructed. Any and all damage from misuse shall be
borne by Tenant. These rooms should be locked at all times.

 

  C. Except as otherwise permitted in the Lease, Landlord reserves the right to
determine the number of letters allowed Lessee on any directory it maintains.

 

  D. No sign, advertisement, notice or the like, shall be used in the Building
by Tenant (other than at its office and then only as approved by Landlord in
accordance with building standards). If Tenant violates the foregoing, Landlord
may remove the violation without liability and may charge all costs and expenses
incurred in so doing to Tenant.

 

  E. Tenant shall not throw or permit to be thrown anything out of windows or
doors or down passages or elsewhere in the Building, or bring or keep any pets
therein, or commit or make any indecent or improper acts or noises. In addition,
Tenant shall not do or permit anything which will obstruct, injure, annoy or
interfere with other tenants or those having business with them, or affect any
insurance rate on the Building or violate any provision of any insurance policy
on the Building.

 

  F. Unless expressly permitted by the Landlord in writing:

 

  (1) No additional locks or similar devices shall be attached to any door or
window and no keys other than those provided by the Landlord shall be made for
any door; provided however, that Tenant may install and manage its own
compatible card reader entry system for entry to and within the Premises. If
more than two keys for one lock are desired by the Tenant, the Landlord may
provide the same upon payment by the Tenant. Upon termination of this lease or
of the Tenant’s possession, the Lessee shall surrender all keys to the Premises
and shall explain to the Landlord all combination locks on safes, cabinets and
vaults.



--------------------------------------------------------------------------------

  (2) In order to insure proper use and care of the Premises Tenant shall not
install any shades, blinds, or awnings or any interior window treatment without
consent of Landlord. Blinds must be building standard.

 

  (3) All doors to the Premises are to be kept closed at all times except when
in actual use for entrance to or exit from such Premises. The Tenant shall be
responsible for the locking of doors and the closing of any transoms and windows
in and to the Premises. Any damage or loss resulting from violation of this rule
shall be paid for by the Tenant.

 

  (4) The Tenant shall not install or operate any steam or internal combustion
engine, boiler, machinery in or about the Premises, or carry on any mechanical
business therein except as currently utilized at the Premises or in accordance
with the terms of the Lease. All equipment of any electrical or mechanical
nature shall be placed in settings which absorb and prevent any vibration, noise
or annoyance.

 

  G. Landlord shall designate the time when and the method whereby freight,
small office equipment, furniture, safes and other like articles may be brought
into, moved or removed from the Building or Premises, and to designate the
location for temporary disposition of such items.

 

  H. In order to insure proper use and care of the Premises Tenant shall not
allow anyone other than Landlord’s employees or contractors to clean the
Premises without Landlord’s permission, provided, however, that Landlord
acknowledges and agrees that Tenant shall clean rooms used for Tenant’s work
with animals at the Premises.

 

  I. The Premises shall not be defaced in any way. No changes in the HVAC,
electrical fixtures or other appurtenances of said Premises shall be made except
in accordance with the Terms of this Lease.

 

  J. For the general welfare of all tenants and the security of the Building,
Landlord may require all persons entering and/or leaving the Building on
weekends and holidays and between the hours of 6:00 p.m. and 8:00 a.m. to
register with the Building attendant or custodian by signing his name and
writing his destination in the Building, and the time of entry and actual or
anticipated departure, or other procedures deemed necessary by Landlord.
Landlord may deny entry during such hours to any person who fails to provide
satisfactory identification.

 

  K. No animals, birds, pets, and no bicycles or vehicles of any kind shall be
brought into or kept in or about said Premises or the lobby or halls of the
Building, excepting those animals used for research purposes, by a disabled
person, or otherwise within the scope of the Permitted Uses. Tenant shall not
cause or permit any unusual or objectionable odors, noises or vibrations to be
produced upon or emanate from said Premises.



--------------------------------------------------------------------------------

  L. Unless specifically authorized by Landlord, employees or agents of Landlord
shall not perform for nor be asked by Tenant to perform work other than their
regularly assigned duties.

 

  M. Canvassing, soliciting and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same from occurring.

 

  N. All parking, Building operation, or construction rules and regulations
which may be established from time to time by Landlord on a uniform basis shall
be obeyed.

 

  O. Tenant shall not place a load on any floor of said Premises exceeding one
hundred (100) pounds per square foot. Landlord reserves the right to prescribe
the weight and position of all safes and heavy equipment.

 

  P. Tenant shall not install or use any air conditioning or heating device or
system other than in accordance with the terms of the Lease, unless previously
approved by Landlord.

 

  Q. Landlord shall have the right to make such other and further reasonable
rules and regulations as in the judgment of Landlord, may from time to time be
needful for the safety, appearance, care and cleanliness of the Building and for
the preservation of good order therein, provided that such other and further
reasonable rules and regulations shall not interfere with the Permitted Uses.
Landlord shall not be responsible to Tenant for any violation of rules and
regulations by other tenants, provided that the Landlord shall use diligent
efforts to enforce the rules and regulations and shall do so in a uniform manner
with respect to all tenants of the Building.

 

  R. The Blanche Street private way and loading areas, parking areas, sidewalks,
entrances, lobbies, halls, walkways, elevators, stairways and other common area
provided by Landlord shall not be obstructed by Tenant, or used for other
purpose than for ingress and egress.

 

  S. In order to insure proper use and care of the Premises Tenant shall not
install any call boxes or communications systems or wiring of any kind except in
accordance with the terms of the Lease.

 

  T. In order to insure proper use and care of the Premises Tenant shall not
manufacture any commodity, or prepare or dispense for sales any foods or
beverages, tobacco, flowers, or other commodities or articles, except vending
machines for the benefit of employees and invitees of Tenant, without the
written consent of Landlord.



--------------------------------------------------------------------------------

  U. In order to insure use and care of the Premises Tenant shall not enter any
janitors’ closets, mechanical or electrical areas, telephone closets, loading
areas, roof or Building storage areas (except to the extent completely located
within the Premises) without reasonable notice to Landlord.

 

  V. In order to insure proper use and care of the Premises Tenant shall not
place door mats in public corridors without consent of Landlord.



--------------------------------------------------------------------------------

EXHIBIT E

WORK LETTER

1. Tenant, at its expense, shall be responsible for the preparation of the
architectural plans and the mechanical, electrical and plumbing engineering
plans and specifications (the “Tenant Plans”) necessary for the construction of
Tenant’s leasehold improvements (the “Tenant Work”). The Tenant Plans shall be
subject to Landlord’s approval, not to be unreasonably withheld or delayed.
Tenant may use the Leasehold Improvements Allowance to pay for said Tenant
Plans. Tenant may select its own architect and engineers, subject to Landlord’s
reasonable approval.

2. Subject to Landlord’s reasonable approval, Tenant shall have the right, at
its expense, to hire and manage a mutually reasonably approved contractor,
subcontractors, engineers, architects, and construction manager to perform the
Tenant Work. All work to be performed in the Premises shall be subject to
Landlord approval which shall not be unreasonably withheld, and performed in
accordance with established tenant construction rules and regulations. There
shall be no Landlord coordination, overhead or contractor supervision fees.
However, Landlord shall be reimbursed for any third-party, out-of-pocket
expenses incurred by Landlord in the review and approval of Tenant’s plans,
specifications, improvements and construction, capped at $5,000 in the
aggregate. During Tenant’s construction, during normal business hours, at no
additional cost, Tenant shall have access to the base building infrastructure
such as electric power, freight elevator, HVAC and utilization of the available
building chases for ducting purposes. Should any of this work affect other
building tenants, then the timing of the work will need to be scheduled and
approved by Landlord.

3. Landlord shall provide to Tenant the Leasehold Improvements Allowance, for
application to the costs and expenses, more particularly set forth below,
incurred by or on behalf of Tenant. If Tenant incurs costs in excess of the
Leasehold Improvements Allowance, then all such excess costs shall be born
solely by Tenant. The Tenant must apply to Landlord for reimbursement from the
Leasehold Improvements Allowance within twenty four (24) months after the Rent
Commencement Date. Any portion of such Leasehold Improvements Allowance for
which application for reimbursement has not been made within such twenty four
(24) month period shall be cancelled and no longer available. Prior to
commencement of construction and subject to acceptable lease security provided
by Tenant, Landlord is willing to fund up to an additional $25.00/RSF for
Leasehold Improvements (the “Additional Leasehold Improvements Allowance”). The
Additional Improvements Allowance shall be amortized over the Initial Term at an
eight percent (8%) interest rate and paid back to Landlord in equal monthly
payments as Additional Rent. Additionally, Landlord shall reimburse Tenant up to
$.10 per rsf for initial fit plans for the Premises.

4. The application of the Leasehold Improvements Allowance by Landlord shall be
limited to payment of the following costs and expenses incurred by or on behalf
of Tenant in connection with the Improvements: the actual documented and
verified cost pursuant to Tenant’s design and construction contracts, including
without limitation the associated contractor’s overhead and profit and general
conditions, incurred in the construction of the



--------------------------------------------------------------------------------

Improvements to the Premises, and including capital equipment installed within
the Premises, architectural, engineering and project management fees, moving and
data/telecom cabling and other related expenses, but excluding the making of
improvements, installation of fixtures or incorporation of other items not as
aforementioned and which are moveable rather than permanent improvements in the
nature of trade fixtures, examples of which may include furniture, telephone
communications and security equipment, and bench-top laboratory equipment items
such as microscopes.

5. During the construction of any Improvements with respect to which Tenant
desires to have the Leasehold Improvements Allowance applied, and in accordance
with the commercially reasonable terms and conditions typically imposed upon a
landlord pursuant to a construction loan agreement, such as, without limitation,
retainage, lien waiver, and other requisition conditions, Tenant shall, on a
monthly basis (as the Tenant’s contractor submits to Tenant its application for
payment), deliver to Landlord a requisition for payment showing the costs of the
leasehold improvements in question and the amount of the current payment
requested from Landlord for disbursement from the Leasehold Improvements
Allowance within thirty (30) days after receipt of Tenant’s requisition.
Payments made on account of Tenant’s requisitions shall be made from the
Leasehold Improvements Allowance. Following the completion of any such
Improvements, Tenant shall deliver to the Landlord, within ninety (90) days of
completion, a statement showing the final costs of such Improvements, the
amounts paid to date, or on behalf of the Tenant, and any amounts available for
release of retainage.



--------------------------------------------------------------------------------

EXHIBIT F

TENANT CONSTRUCTION WORK AT UNIVERSITY PARK

The tenant construction work procedure at University Park is designed to provide
efficient scheduling of work while protecting other tenants from unnecessary
noise and inconvenience. The attached document explains the procedure and has
been prepared in keeping with the standard lease at University Park. It contains
detailed information to assist you in planning construction projects. Please
review it carefully before design begins.

SUMMARY

 

1. Contact the Property Manager as the first step. The Property Manager will be
happy to assist you in completing your project efficiently.

 

2. Incorporate the provisions of the attached document and the “Indoor Air
Quality Guidelines for Tenant Improvement Work” into all of your agreements and
contracts. You will need written approval from Forest City Commercial Management
before contracting any work.

 

3. At least four weeks before construction provide four sets of drawings and
plans to the Property Manager for approval. The Property Manager must also
approve your list of contractors and subcontractors.

 

4. At least two weeks before construction, submit to the Property Manager
detailed schedules; addresses and telephone numbers of supervisors, contractors
and subcontractors; copies of permits; proof of current insurance; Payment,
Performance and Lien bonds; and notice of any contractor’s involvement in a
labor dispute.

 

5. We will generally require that you conduct noisy, disruptive or odor and dust
producing work, as well as the delivery of construction materials, outside of
regular business hours.

 

6. We expect all contractors to maintain safe and orderly conditions, labor
harmony and proper handling of any hazardous materials. We may stop any work
that does not meet the conditions outlined in the attached document.

 

7. Before occupying the completed space, submit the final certificate of
occupancy and any other approvals to the Property Manager. We also require an
air balancing report signed by a professional engineer. A complete set of “as
built” sepia drawings as well as electronic “as-built” drawings in AutoCAD
Release 12, DXF format must be hand delivered to the Property Manager.

Please note that this summary highlights key aspects of the attached document
(entitled Rules and Regulations for Design and Construction of Tenant Work) for
your convenience and does not supersede it in any way.



--------------------------------------------------------------------------------

1. DEFINITIONS

 

1.1      Buildings:

   University Park at MIT:   

 

38 Sidney, 45 Sidney, 75 Sidney, 64 Sidney, 88 Sidney, 26 Landsdowne, 35
Landsdowne, 40 Landsdowne, 65 Landsdowne and 350 Mass. Ave

1.2      Property Manager:

   Jay Kiely, or such other individual as Landlord may designate, from time to
time.

1.3      Building Standards Book:

   Building Standards at University Park, as amended by Landlord, from time to
time.

1.4      Consultants:

   Any architectural, engineering, or design consultant engaged by a Tenant in
connection with Tenant Work.

1.5      Contractor:

   Any Contractor engaged by a Tenant of the Building for the performance of any
Tenant Work, and any Subcontractor, employed by any such Contractor.

1.6      Plans:

   All architectural, electrical and mechanical construction drawings and
specifications required for the proper construction of the Tenant Work.

1.7      Regular Business Hours:

   Monday through Friday, 7:30 A.M. through 5:30 P.M., excluding holidays.

1.8      Tenant:

   Any occupant of the Building.

1.9      Tenant Work:

   Any alternations, improvements, additions, repairs or installations in the
Building performed by or on behalf of any Tenant.

1.10    Tradesperson:

   Any employee (including, without limitation, any mechanic, laborer, or
Tradesperson) employed by a Contractor performing Tenant Work.

 

2.0 GENERAL

 

  2.1 All Tenant Work shall be performed in accordance with these rules and
regulations and the applicable provisions of the Lease.

 

  2.2 The provisions of these rules and regulations shall be incorporated in all
agreements governing the performance of all Tenant Work, including, without
limitation, any agreements governing services to be rendered by each Contractor
and Consultant.



--------------------------------------------------------------------------------

  2.3 Except as otherwise provided in these Rules and Regulations, all
inquiries, submissions and approvals in connection with any Tenant Work shall be
processed through the Property Manager.

 

3. PLANS

 

3.1    Review and Approval:

      Any Tenant wishing to perform Tenant Work must first obtain the Landlord’s
written approval of its plans for such Tenant Work. Landlord will allow the
Tenant the right to choose its own space planner (s) and architect for the
design of the tenant work, provided, however, Tenant shall be required to retain
under separate contract Landlord’s mechanical, electrical, plumbing and
structural engineers (s) with respect to such Tenant work to ensure operating
consistency of the Premises with the building. Under no circumstances will any
Tenant Work be permitted prior to such approval. Such approval shall be obtained
prior to the execution of any agreement with any Contractor for the performance
of such Tenant Work.

3.2    Submission Requirements:

     

a.      Any Tenant performing Tenant Work shall, at the earliest possible time
but at least four weeks before any Tenant Work is to begin, furnish to the
Property Manager four full sets of plans and specifications describing such
Tenant Work.

 

b.      All such Plans shall be drafted in accordance with the Construction
Drawing Requirements set out in the Building Standards Book.

 

c.      The design manifested in the Plans will be reviewed by the Landlord and
shall comply with his requirements so as to avoid aesthetic or other conflicts
with the design and function of the Tenant’s premises and of the Building as a
whole.

 

4. PRECONSTRUCTION NOTIFICATION AND APPROVALS

 

  4.1 Approval to Commence Work

 

  a. Tenant shall submit to Property Manager, for the approval of Property
Manager, the names of all prospective Contractors prior to issuing any bid
packages to such Contractors.

 

  b. No Tenant Work shall be undertaken by any Contractor or Tradesperson unless
and until all the matters set forth in Article 4.2 below have been received for
the Tenant Work in question and unless Property Manager has approved the matters
set forth in Article 4.2 below.

 

  4.2 No Tenant Work shall be performed unless, at least two weeks before any
Tenant Work is to begin, all of the following has been provided to the Property
Manager and approved. In the event that Tenant proposes to change any of the
following, the Property Manager shall be immediately notified of such change and
such change shall be subject to the approval of the Property Manager:



--------------------------------------------------------------------------------

  a. Schedule for the work, indicating start and completion dates, any phasing
and special working hours, and also a list of anticipated shutdowns of building
systems.

 

  b. List of all Contractors and Subcontractors, including addresses, telephone
numbers, trades employed, and the union affiliation, if any, of each Contractor
and Subcontractor.

 

  c. Names and telephone numbers of the supervisors of the work.

 

  d. Copies of all necessary governmental permits, licenses and approvals.

 

  e. Proof of current insurance, to the limits set out in Exhibit A to these
Rules and Regulations, naming Landlord as an additional insured party.

 

  f. Notice of the involvement of any Contractor in any ongoing or threatened
labor dispute.

 

  g. Payment, Performance and Lien Bonds from sureties acceptable to Landlord,
in form acceptable to Landlord, naming Landlord as an additional obligee.

 

  h. Evidence that Tenant has made provision for either written waivers of lien
from all Contractors and suppliers of material, or other appropriate protective
measures approved by Landlord.

 

  4.3 Reporting Incidents

All accidents, disturbances, labor disputes or threats thereof, and other
noteworthy events pertaining to the Building or the Tenant’s property shall be
reported immediately to the Property Manager. A written report must follow
within 24 hours.

 

5. CONSTRUCTION SCHEDULE

 

  5.1 Coordination

 

  a. All Tenant Work shall be carried out expeditiously and with minimum
disturbance and disruption to the operation of the Building and without causing
discomfort, inconvenience, or annoyance to any of the other tenants or occupants
of the Building or the public at large.

 

  b. All schedules for the performance of construction, including materials
deliveries, must be coordinated through the Property Manager. The Property
Manager shall have the right, without incurring any liability to any Tenant, to
stop activities and/or to require rescheduling of Tenant Work based upon adverse
impact on the tenants or occupants of the Building or on the maintenance or
operation of the Building.

 

  c. If any tenant Work requires the shutdown of risers and mains for
electrical, mechanical, sprinklers and plumbing work, such work shall be
supervised by a representative of Landlord. No Tenant Work will be performed in
the Building’s mechanical or electrical equipment rooms without both Landlord’s
prior approval and the supervision of a representative of Landlord, the cost of
which shall be reimbursed by the Tenants.

 

  5.2 Time Restrictions

 

  a. Subject to Paragraph 5.1 of these rules and regulations, general
construction work will generally be permitted at all times, including during
Regular Business Hours.



--------------------------------------------------------------------------------

  b. Tenant shall provide the Property Manager with at least twenty-four
(24) hours’ notice before proceeding with Special Work, as hereinafter defined,
and such Special Work will be permitted only at times agreed to by the Property
Manager during periods outside of Regular Business Hours. “Special Work” shall
be defined as the following operations:

 

  (1) All utility disruptions, shutoffs and turnovers;

 

  (2) Activities involving high levels of noise, including demolition, coring,
drilling and ramsetting;

 

  (3) Activities resulting in excessive dust or odors, including demolition and
spray painting.

 

  c. The delivery of construction materials to the Building, their distribution
within the Building, and the removal of waste materials shall also be confined
to periods outside Regular Business Hours, unless otherwise specifically
permitted in writing by the Property Manager.

 

  d. If coordination, labor disputes or other circumstances require, the
Property Manager may change the hours during which regular construction work can
be scheduled and/or restrict or refuse entry to and exit from the Building by
any Contractor.

 

6. CONTRACTOR PERSONNEL

 

  6.1 Work in Harmony

 

  a. All Contractors shall be responsible for employing skilled and competent
personnel and suppliers who shall abide by the rules and regulations herein set
forth as amended from time to time by Landlord.

 

  b. No Tenant shall at any time, either directly or indirectly, employ, permit
the employment, or continue the employment of any Contractor if such employment
or continued employment will or does interfere or cause any labor disharmony,
coordination difficulty, delay or conflict with any other contractors engaged in
construction work in or about the Building or the complex in which the Building
is located.

 

  c. Should a work stoppage or other action occur anywhere in or about the
Building as a result of the presence, anywhere in the Building, of a Contractor
engaged directly or indirectly by a Tenant, or should such Contractor be deemed
by Landlord to have violated any applicable rules or regulations, then upon
twelve hours written notice, Landlord may, without incurring any liability to
Tenant or said Contractor, require any such Contractor to vacate the premises
demised by such Tenant and the Building, and to cease all further construction
work therein.

 

  6.2 Conduct

 

  a. While in or about the Building, all Tradespersons shall perform in a
dignified, quiet, courteous, and professional manner at all times. Tradespersons
shall wear clothing suitable for their work and shall remain fully attired at
all times. All Contractors will be responsible for their Tradespersons’ proper
behavior and conduct.

 

  b. The Property Manager reserves the right to remove anyone who, or any
Contractor which; is causing a disturbance to any tenant or occupant of the
Building or any other person using or servicing the Building; is interfering
with the work of others; or is in any other way displaying conduct or
performance not compatible with the Landlord’s standards.



--------------------------------------------------------------------------------

  6.3 Access

 

  a. All Contractors and Tradespersons shall contact the Property Manager prior
to commencing work, to confirm work location and Building access, including
elevator usage and times of operation. Access to the Building before and after
Regular Business Hours or any other hours designated from time to time by the
Building Manger and all day on weekends and holidays will only be provided when
twenty-four (24) hours advanced notice is given to the Property Manager.

 

  b. No Contractor or Tradesperson will be permitted to enter any private or
public space in the Building, other than the common areas of the Building
necessary to give direct access to the premises of Tenant for which he has been
employed, without the prior approval of the Property Manager.

 

  c. All Contractors and Tradespersons must obtain permission from the Property
Manager prior to undertaking work in any space outside of the Tenant’s premises.
This requirement specifically includes ceiling spaces below the premises where
any work required must be undertaken at the convenience of the affected Tenant
and outside of Regular Business Hours. Contractors undertaking such work shall
ensure that all work, including work required to reinstate removed items and
cleaning, be completed prior to opening of the next business day.

 

  d. Contractors shall ensure that all furniture, equipment and accessories in
areas potentially affected by any Tenant Work shall be adequately protected by
means of drop cloths or other appropriate measures. In addition, all Contractors
shall be responsible for maintain security to the extent required by the
Property Manager.

 

  e. Temporary access doors for tenant construction areas connecting with a
public corridor will be building standards, i.e., door, frame, hardware and
lockset. A copy of the key will be furnished to the Property Manager.

 

  6.4 Safety

 

  a. All Contractors shall police ongoing construction operations and activities
at all times, keeping the premises orderly, maintaining cleanliness in and about
the premises, and ensuring safety and protection of all areas, including truck
docks, elevators, lobbies and all other public areas which are used for access
to the premises.

 

  b. All Contractors shall appoint a supervisor who shall be responsible for all
safety measures, as well as for compliance with all applicable governmental
laws, ordinances, rules and regulations such as, for example, “OSHA’’ and
“Right-to-Know” legislation.

 

  c. Any damage caused by Tradespersons or other Contractor employees shall be
the responsibility of the Tenant employing the Contractor. Costs for repairing
such damage shall be charge directly to such Tenant.

 

  6.5 Parking

 

  a. Parking is not allowed in or near truck docks, in handicapped or fire
access lanes, or any private ways in or surrounding the property. Vehicles so
parked will be towed at the expense of the Tenant who has engaged the Contractor
for whom the owner of such vehicle is employed.



--------------------------------------------------------------------------------

  b. The availability of parking in any parking areas of the Building is
limited. Use of such parking for Contractors and their personnel is restricted
and must be arranged with and approved by the Property Manager.

 

7. BUILDING MATERIALS

 

  7.1 Delivery

All deliveries of construction materials shall be made at the predetermined
times approved by the Property Manager and shall be effected safely and
expeditiously only at the location determined by the Property Manager.

 

  7.2 Transportation in Building

 

  a. Distribution of materials from delivery point to the work area in the
Building shall be accomplished with the least disruption to the operation of the
Building possible. Elevators will be assigned for material delivery and will be
controlled by the Building management.

 

  b. Contractors shall provide adequate protection to all carpets, wall
surfaces, doors and trim in all public areas through which materials are
transported. Contractors shall continuously clean all such areas. Protective
measures shall include runners over carpet, padding in elevators and any other
measures determined by the Property Manager.

 

  c. Any damage caused to the Building through the movement of construction
materials or otherwise shall be the responsibility of Tenant who has engaged the
Contractor involved. Charges for such damage will be submitted by the Landlord
directly to the Tenant.

 

  7.3 Storage and Placement

 

  a. All construction materials shall be stored only in the premises where they
are to be installed. No storage of materials will be permitted in any public
areas, loading docks or corridors leading to the premises.

 

  b. No flammable, toxic, or otherwise hazardous materials may be brought in or
about the Building unless: (i) authorized by the Property Manager, (ii) all
applicable laws, ordinances, rules and regulations are complied with, and
(iii) all necessary permits have been obtained. All necessary precautions shall
be taken by the Contractor handling such materials against damage or injury
caused by such materials.

 

  c. All materials required for the construction of the premises must comply
with Building standards, must conform with the plans and specifications approved
by Landlord, and must be installed in the locations shown on the drawings
approved by the Landlord.

 

  f. All work shall be subject to reasonable supervision and inspection by
Landlord’s Representative.

 

  e. No alternations to approved plans will be made without prior knowledge and
approval of the Property Manager. Such changes shall be documented on the
as-built drawings required to be delivered to Landlord pursuant to Paragraph 10
of the rules and regulations.

 

  f. All protective devices (e.g., temporary enclosures and partitions) and
materials, as well as their placement, must be approved by the Property Manager.



--------------------------------------------------------------------------------

  g. It is the responsibility of Contractors to ensure that the temporary
placement of materials does not impose a hazard to the Building or its
occupants, either through overloading, or interference with Building systems,
access, egress or in any other manner whatsoever.

 

  h. All existing and/or new openings made through the floor slab for piping,
cabling, etc. must be packed solid with fiberglass insulation to make openings
smoke tight. All holes in the floor slab at abandoned floor outlets, etc. will
be filled with solid concrete.

 

  7.4 Salvage and Waste Removal

 

  a. All rubbish, waste and debris shall be neatly and cleanly removed from the
Building by Contractors daily unless otherwise approved by the Property Manager.
The Building’s trash compactor shall not be used for construction or other
debris. For any demolition and debris, each Contractor must make arrangements
with the Property Manager for the scheduling and location of an additional
dumpster to be supplied at the cost of the Tenant engaging such Contractor.
Where, in the opinion of the Property Manager, such arrangements are not
practical, such Contractors will make alternative arrangements for removal at
the cost of the Tenant engaging such Contractors.

 

  b. Toxic or flammable waste is to be properly removed daily and disposed of in
full accordance with all applicable laws, ordinances, rules and regulations.

 

  c. Contractors shall, prior to removing any item (including, without
limitation, building standard doors, frames and hardware, light fixtures,
ceiling diffusers, ceiling exhaust fans, sprinkler heads, fire horns, ceiling
speakers and smoke detectors) from the Building, notify the Property Manager
that it intends to remove such item. At the election of Property Manager,
Contractors shall deliver any such items to the Property Manager. Such items
will be delivered, without cost, to an area designated by the Property Manager
which area shall be within the Building or the complex in which the Building is
located.

 

  8. PAYMENT OF CONTRACTORS

Tenant shall promptly pay the cost of all Tenant Work so that Tenant’s premises
and the Building shall be free of liens for labor or materials. If any
mechanic’s lien is filed against the Building or any part thereof which is
claimed to be attributable to the Tenant, its agents, employees or contractors,
Tenant shall give immediate notice of such lien to the Landlord and shall
promptly discharge the same by payment or filing any necessary bond within 10
days after Tenant has first notice of such mechanic’s lien.

 

  9. CONTRACTORS INSURANCE

Prior to commencing any Tenant Work, and throughout the performance of the
Tenant Work, each Contractor shall obtain and maintain insurance in accordance
with Exhibit A attached hereto. Each Contractor shall, prior to making entry
into the Building provide Landlord with certificates that such insurance is in
full force and effect.

 

  10. SUBMISSIONS UPON COMPLETION

 

  a. Upon completion of any Tenant Work, Tenant shall submit to Landlord a
permanent certificate of occupancy and final approval of any other governmental
agencies having jurisdiction.

 

  b. A properly executed air balancing report, signed by a professional
engineer, shall be submitted to Landlord upon completion of all mechanical work.
Such report shall be subject to Landlord’s approval.



--------------------------------------------------------------------------------

  c. Tenant shall submit to Landlord’s Representative a final “as-built” set of
sepia drawings as well as electronic “as-built” drawings in AutoCAD Release 12,
DXF format.

 

  11. ADJUSTMENT OF REGULATIONS

These Rules and Regulations may be amended from time to time in accordance with
the reasonable judgment of Landlord.

 

  12. CONFLICT BETWEEN RULES AND REGULATIONS AND LEASE

In the event of any conflict between the Lease and these rules and regulations,
the terms of the Lease shall control.



--------------------------------------------------------------------------------

EXHIBIT A

TO

CONSTRUCTION RULES AND REGULATIONS

INSURANCE REQUIREMENTS FOR CONTRACTORS

When Tenant Work is to be done by Contractors in the Building, the Tenant
authorizing such work shall be responsible for including tin the contract for
such work the following insurance and indemnity requirements to the extent that
they are applicable. Insurance certificates must be received prior to
construction. Landlord shall be named as an additional insured party on all
certificates.

INSURANCE

Each Contractor and each Subcontractor shall, until the completion of the Tenant
Work in question, procure and maintain at its expense, the following insurance
coverages with companies acceptable to Landlord in the following minimum limits:

 

Workers’ Compensation

 

(including coverage for Occupational Disease)

      Limit of Liability

Workers’ Compensation

   Statutory Benefits

Employer’s Liability

   $500,000

Comprehensive General Liability

  

(including Broad Form Comprehensive Liability Enhancement, Contractual Liability
assumed by the Contractor and the         Tenant under Article 15.3 of the Lease
and Completed Operations coverage)

Bodily Injury & Property Damage

  

Limit of Liability

 

$5,000,000 combined single limit

Comprehensive Automobile Liability

  

(including coverage for Hired and Non-owned         Automobiles)

      Limit of Liability

Bodily Injury & Property Damage

   $1,000,000 per occurrence



--------------------------------------------------------------------------------

SUPPLEMENT TO RULES AND REGULATIONS FOR

DESIGN CONSTRUCTION OF TENANT WORK

 

FACT SHEET FOR UNIVERSITY PARK 1.    PROPERTY MANAGER’S OFFICE       CONTACT(S):
  

Jay Kiely, Property Manager

Robyn Arruda, Asst. Property Manager

Eddie Arruda, Chief Engineer

   LOCATION:   

 

Forest City Management

38 Sidney Street

Cambridge, MA 02139

   TELEPHONE NUMBER:    (617) 494-9330 2.    PERSONNEL, MATERIAL AND EQUIPMENT
ACCESS       LOCATION OF LOADING DOCK:       NORMAL HOURS OF ACCESS:    7:30
A.M. TO 5:30 P.M.    ENTRANCES NOT AVAILABLE:    All building lobbies. 3.   

USE OF ELEVATORS

      LOCATION OF ELEVATORS:    Specific locations of service elevators will be
pointed out by the building staff.    NORMAL HOURS OF OPERATION:    7:30 A.M. to
5:30 P.M.    OVERTIME OPERATION CHARGES:    $40.00 per hour    ELEVATORS NOT
AVAILABLE:    All passenger elevators.

4.      

   SPECIAL CONDITIONS AND PRECAUTIONS   

As University Park consists of multi-use buildings incorporating offices, retail
and hotel suites, special care must be taken to control noise at all times.

All window blinds are to be removed prior to construction and replaced without
damage immediately after completion of construction by the tenant and/or his
contractor.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO.                                 

DATE:                                     , 201    

BENEFICIARY:

 

 

  

 

  

 

  

APPLICANT:

 

 

  

 

  

 

  

AMOUNT: US$                                             
($                             and 00/100 U.S. DOLLARS)

EXPIRATION DATE:                             , 200    

LOCATION: AT OUR COUNTERS IN [TBD]

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                                 IN YOUR FAVOR AVAILABLE BY YOUR DRAFT IN THE
FORM OF “ANNEX 1” ATTACHED DRAWN ON US AT SIGHT AND ACCOMPANIED BY THE FOLLOWING
DOCUMENTS:

A DATED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER OF THE BENEFICIARY
ON BENEFICIARY’S LETTERHEAD READING AS FOLLOWS:



--------------------------------------------------------------------------------

(A) THE AMOUNT REPRESENTS FUNDS DUE AND OWING TO US PURSUANT TO THE TERMS OF
THAT CERTAIN LEASE BY AND BETWEEN                    , AS LANDLORD,
AND                    , AS TENANT

OR

(B)                  HEREBY CERTIFIES THAT IT HAS RECEIVED NOTICE FROM THAT THE
LETTER OF CREDIT NO.                          WILL NOT BE RENEWED, AND THAT IT
HAS NOT RECEIVED A REPLACEMENT OF THIS LETTER OF CREDIT
FROM                                                          SATISFACTORY TO
                     AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATE OF
THIS LETTER OF CREDIT.

THE LEASE MENTIONED IN THIS LETTER OF CREDIT IS FOR IDENTIFICATION PURPOSES ONLY
AND IT IS NOT INTENDED THAT SAID AGREEMENT BE INCORPORATED HEREIN OR FORM PART
OF THIS LETTER OF CREDIT.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT OR CONDITION, FROM THE PRESENT OR EACH FUTURE
EXPIRATION DATE UNLESS AT LEAST NINETY (90) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE NOTIFY YOU AND THE APPLICANT BY REGISTERED MAIL/OVERNIGHT
COURIER SERVICE AT THE ABOVE ADDRESSES THAT THIS LETTER OF CREDIT WILL NOT BE
EXTENDED BEYOND THE CURRENT EXPIRATION DATE.

THIS LETTER OF CREDIT MAY BE TRANSFERRED (AND THE PROCEEDS HEREOF ASSIGNED,
WHICH ARE COLLECTIVELY REFERRED TO HEREAFTER AS A TRANSFER), AT THE EXPENSE OF
THE APPLICANT (WHICH PAYMENT SHALL NOT BE A CONDITION TO ANY TRANSFER), ONE OR
MORE TIMES BUT IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN THE FULL
AMOUNT AVAILABLE TO BE DRAWN UNDER THE LETTER OF CREDIT. ANY SUCH TRANSFER MAY
BE EFFECTED ONLY UPON PRESENTATION TO US, THE ISSUING BANK, AT THE BELOW
SPECIFIED OFFICE, OF THE ATTACHED “EXHIBIT A” DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENT(S), IF ANY. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT CHANGE THE
PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR BELOW SPECIFIED OFFICE.
EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF THE
ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT TO
THE TRANSFEREE.



--------------------------------------------------------------------------------

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE DATED CERTIFICATION
PRIOR TO                  A.M.                          TIME, ON A BUSINESS DAY
AT OUR OFFICE (THE “BANK’S OFFICE”) AT:                                         
                                , ATTENTION: STANDBY LETTER OF CREDIT SECTION OR
BY FACSIMILE TRANSMISSION AT: (        )                         ; AND
SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO: (        )                         ,
ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW
BY OVERNIGHT COURIER SERVICE.

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK IN
IMMEDIATELY AVAILABLE U.S. FUNDS DURING NORMAL BUSINESS HOURS OF THE BANK’S
OFFICE WITHIN TWO (2) BUSINESS DAYS AFTER PRESENTATION NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN ARTICLE 13B OR ARTICLE 14(D)(I) OF THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500

WE HEREBY CERTIFY THAT THIS IS AN UNCONDITIONAL AND IRREVOCABLE CREDIT AND AGREE
WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS DRAWN UNDER AND
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE
DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON OR BEFORE THE
EXPIRATION DATE OF THIS CREDIT.

EXCEPT AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500.

 

 

AUTHORIZED SIGNATURE

    

 

AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------

ANNEX 1

 

BILL OF EXCHANGE

DATE:

 

AT                                                          SIGHT OF THIS BILL
OF EXCHANGE

PAY TO THE ORDER OF                                

US                                       DOLLARS (US $             )

DRAWN UNDER

 

CREDIT NUMBER NO.

      DATED TO:      

 

      Authorized Signature      



--------------------------------------------------------------------------------

EXHIBIT “A”

DATE:

TO:                                                      RE: STANDBY LETTER OF
CREDIT

                                                                    
         NO.                    

                                                                    
         ISSUED BY                    

LADIES AND GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE)   

 

   (ADDRESS)   

 

     

 

  

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND



--------------------------------------------------------------------------------

FORWARD IT DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,    SIGNATURE AUTHENTICATED

 

(BENEFICIARY’S NAME)

  

 

(Name of Bank)

 

SIGNATURE OF BENEFICIARY

  

 

(authorized signature)



--------------------------------------------------------------------------------

EXHIBIT H

TENANT/LANDLORD MATRIX, SCHEMATIC DRAWINGS AND LOBBY RENOVATION

PLANS

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit H

Agios

88 Sidney Street, 3rd & 4th Floor

Cambridge, MA

Tenant / Landlord (“LL”) Responsibility Matrix

August 22, 2014

 

Description

   Landlord    Tenant

SITEWORK

  

Telephone service to main demarcation room from local exchange carrier

   X   

Domestic sanitary sewer connection to street

   X   

Tenant Dedicated Lab Waste and use of existing PH Neutralization
Tanks             LL shall demise lab waste piping risers to the leased premises
to facilitate the sole use and operation of the existing PH Neutralization tank
by Tenant

      X

Lab waste sewer connection to individual tenant pH neutralization system

   X   

Roof storm drainage

   X   

Nstar primary and secondary electrical service

   X   

Nstar gas service

   X   

Domestic water service to Building

   X   

Fire protection water service to Building

   X   

STRUCTURE

     

Structural enhancements for specific Tenant load requirements

      X

Structural framing dunnage above roof for Base Building equipment

   X   

Structural framing dunnage above roof for Tenant equipment (subject to Landlord
review and approval).

      X

Framed openings for Base Building utility risers

   X   

Framed openings for Tenant utility risers in addition

      X

Miscellaneous metals items and/or concrete pads for Base Building equipment

   X   

Control Area Chemical Storage allowance as allocated by the Landlord as from the
defined allowable total

1st floor 480 Gallons in Chemical Storage Room (per Exhibit B)

1st floor 40 Gallons Storage (Tenant’s pro rata share)

3rd floor 120 Gallons Storage

4th floor 60 Gallons Storage

   X   



--------------------------------------------------------------------------------

The storage is contingent on the Tenant’s submission and approval of the
authority having jurisdiction.

     

Miscellaneous metals items and/or concrete pads for Tenant equipment

      X

ROOFING

     

Single ply EPDM roofing system with rigid insulation

   X   

Roofing penetrations for Base Building equipment/systems

   X   

Roofing penetrations for Tenant equipment/systems by LL’s roofer to LL Spec

      X

Walkway pads to Base Building equipment

   X   

Walkway pads to Tenant equipment

      X

Roofing alterations due to Tenant changes

      X

EXTERIOR

     

Building exterior consisting of precast concrete and windows

   X   

Main Building entrances

   X   

Loading dock with loading dock elevator and stairwell

   X   

Acoustic screening of Base Building rooftop equipment

   X   

Acoustic screening of Tenant rooftop equipment (space available within base
building screening

      X

COMMON AREAS

     

Accessible main entrance

   X   

First floor finished lobby

   X   

Upper level elevator lobbies on floors with multiple tenants

   X   

Core area toilet rooms

   X   

Janitor’s closets in core areas

   X   

Primary demarcation room

   X   

Doors, frames, and hardware at common areas

   X   

ELEVATORS

     

Three (2) passenger elevators, one (1) service with a capacity of 4,000 lbs.

   X   

WINDOW TREATMENT

     

Furnish and install Building standard blinds for all windows

   X   

TENANT AREAS

     

Finishes at inside face of exterior walls

      X

Finishes at inside face at Tenant side of core partitions

      X

Toilet rooms within Tenant Premises in addition to those provided by base
building

      X

Electrical closets within Tenant Premises

      X

Tel/data rooms for interconnection with Tenant tel/data

      X

Tenant kitchen areas

      X



--------------------------------------------------------------------------------

Modifications to core areas to accommodate Tenant requirements       X

Partitions, ceilings, flooring, painting, finishes, doors, frames, hardware,
millwork, casework, equipment, and build out.

      X Fixed or movable casework.       X Laboratory Equipment including but
not limited to biosafety cabinets, autoclaves, glass washers.       X Chemical
Fume Hoods, bench fume hood       X Finishes at corridors on floors with
multiple Tenants within redeveloped space    X    Shaft enclosures for Base
Building systems’ risers    X    Shaft enclosures for Tenant risers (in addition
to risers put in place for tenant use)       X

FIRE PROTECTION

      Fire service entrance including fire department connection, alarm valve,
and flow protection    X    Core area distribution piping and sprinkler heads   
X    Stair distribution piping and sprinkler heads    X    All run outs, drop
heads, and related equipment within Tenant premises       X Modification of
sprinkler piping and head locations to suit Tenant layout and hazard index      
X Specialized extinguishing systems or containment for Tenant program areas   
   X Preaction dry-pipe systems       X Fire extinguisher cabinets at core
common areas    X    Fire extinguisher cabinets in Tenant Premises       X

PLUMBING

      Domestic water service with backflow prevention and Base Building risers
   X    Domestic water distribution within Tenant Premises       X

Core restroom plumbing fixtures compliant with accessibility requirements and
anticipated lab/office occupancy of 1 person/350sf.

   X   

Tenant restroom plumbing fixtures compliant with accessibility requirements (in
addition to those provided by the Base Building)

      X Wall hydrants in common core areas (where required by code)    X   
Tenant metering and sub-metering at Tenant connection       X Storm drainage
system    X    Sanitary waste and vent service    X   



--------------------------------------------------------------------------------

Two stage active pH neutralization system (individual Tenant system) permitting,
use and operation       X Lab waste and vent pipe distribution       X Hot water
generation for core restrooms    X    Non-potable Hot water generation for
Tenant use, prorata share of existing available capacity    X    Central lab air
compressor and piping risers    X    Compressed air pipe distribution in Tenant
Premises for specific points of use       X Central lab vacuum system and pipe
risers    X    Lab vacuum pipe distribution in Tenant Premises for specific
points of use       X The existing Tepid water generator and pipe risers will be
maintained and operated by the tenant       X Tepid water pipe distribution in
Tenant Premises       X RO/DI water generator and pipe risers       X RO/DI
water pipe distribution in Tenant Premises for specific points of use       X
Manifolds, piping, and other requirements including cylinders, not specifically
mentioned above       X

NATURAL GAS

      Natural gas service to Building and piping to Base Building boilers and
Base Building generator    X    Natural gas service, pressure regulator and
meter for Tenant equipment       X Natural gas piping from Tenant meter to
Tenant Premises or Tenant equipment area.       X Natural gas pipe distribution
within Tenant Premises       X Natural gas pressure regulator vent pipe riser
from valve location through roof       X

HEATING, VENTILATION, AIR CONDITIONING

      Building Management System (BMS) for common core area and Landlord
infrastructure    X    BMS (compatible with Landlord’s system) within Tenant
Premises and Tenant infrastructure       X

Once-through supply air handling units with 30% prefilters, 85% final filters,
with corresponding heating and cooling. Units are sized for approximately 1.5
cfm per square foot of lab space. 65%/35% lab/office ratio. Discharge
temperature of 55 degrees F

   X    Boiler capacity for hot water reheats at lab/office space    X    Hot
water reheat distribution to reheat coils       X Vertical supply air duct
distribution    X   



--------------------------------------------------------------------------------

Tenant Space Supply air duct distribution, VAV terminals, equipment connections,
insulation, air terminals, dampers, hangers,

      X Roof mounted laboratory exhaust fans - Prorata share of Existing Fan
Capacity    X    Vertical exhaust air duct risers for general lab exhaust    X
   Roof mounted laboratory exhaust fans for specialty exhaust systems.       X
Vertical exhaust air duct risers for dedicated fume hood or specialty exhaust
systems.       X

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc. within Tenant Premises.

      X

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc.

      X General Exhaust for Tenant Spaces from Risers       X Restroom exhaust
for core area restrooms    X    Restroom exhaust for restrooms within Tenant
Premises-exhaust fan and risers currently serving the existing locker rooms on
the 1st floor to be available for Tenant’s 1st floor locker rooms. Connection at
Tenant’s expense.       X Electric room ventilation system for Base Building
electrical closets    X    Electric room ventilation system for electrical
closets within Tenant premises       X Sound attenuation for Tenant equipment to
comply with Cambridge Noise Ordinance       X Additional/ dedicated cooling for
Tenant requirements.       X

ELECTRICAL

      Electrical utility service to switchgear in main electrical vault    X   
Provide the Tenant with a proportionate share of the available power based on a
sqft allocation    X    250 Amps @ 480 / 277 Volt Stand by Power for floors 1, 3
& 4    X    Standby power distribution within Tenant Premises       X Lighting
and power distribution for core areas    X    Lighting and power distribution
for Tenant Premises       X Tenant Check Meter (s) for Tenant Connected Loads   
   X Common area life safety emergency lighting/signage    X    Tenant Premises
life safety emergency lighting/signage       X Tenant panels, transformers, etc.
in addition to Base Building       X Tenant UPS system, battery backup, and
associated equipment/distribution       X



--------------------------------------------------------------------------------

FIRE ALARM

     

Base Building fire alarm system with devices in core areas

   X   

Fire alarm sub panels and devices for Tenant Premises with integration into Base
Building system

      X

Alteration to fire alarm system to facilitate Tenant program

      X

TELEPHONE/DATA

     

Underground local exchange carrier service to primary demarcation room in
basement

   X   

Tel Data Riser Conduit from demark to each floor

   X   

Tenant tel/data rooms

      X

Pathways from demarcation room directly into Tenant tel/data rooms

      X

Tel/Data cabling from demarcation room Tenant tel/data room.

      X

Fiber optic service for Tenant use

      X

Tel/data infrastructure including but not limited to servers, computers, phone
systems, switches, routers, MUX panels, equipment racks, ladder racks, etc.

      X

Provisioning of circuits and service from service providers

      X

Audio visual systems and support

      X

Station cabling from Tenant tel/data room to all Tenant locations, within the
suite and exterior to the suite, if needed

      X

SECURITY

     

Card access at Building entries

   X   

Card access into or within Tenant Premises on separate Tenant installed and
managed system

      X



--------------------------------------------------------------------------------

EXHIBIT I

NDA (MIT)

Non-Disturbance Agreement

Agreement dated as of                      , 2014 (this “Agreement”), by and
between MASSACHUSETTS INSTITUTE OF TECHNOLOGY, a Massachusetts educational
corporation chartered by Massachusetts law (“Ground Lessor”), FOREST CITY 88
SIDNEY, LLC, a Delaware limited liability company (“Landlord”) and AGIOS
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

BACKGROUND

Ground Lessor and Landlord are parties, as landlord and tenant respectively, to
a Construction and Lease Agreement (the “Ground Lease”), more particularly
described on Exhibit A attached hereto, for certain real property located at 88
Sidney Street in Cambridge, Massachusetts, a legal description of which is set
forth on Exhibit B attached hereto (the “Land”). Landlord has constructed a
building (the “Building”) on the Land. Tenant has entered into a lease dated as
of                    , 2014 (the “Lease”) with Landlord for certain premises in
the Building and appurtenant rights, including parking rights, related thereto
(the “Premises”), the Premises being more particularly described in the Lease.

AGREEMENTS

1. Non-Disturbance. If the Ground Lease is terminated, for any reason, Ground
Lessor shall not disturb Tenant in Tenant’s possession of the Premises and
without any hindrance or interference from the Ground Lessor, shall permit
Tenant peaceably to hold and enjoy the Premises for the remainder of the
unexpired term of the Lease, together with any extension periods provided for
therein, upon and subject to the same terms, covenants and conditions as are
contained in the Lease, and shall recognize the Lease as modified hereby. The
foregoing is on the condition that Tenant is not in default under the Lease
beyond any applicable notice and grace periods contained in the Lease. Ground
Lessor represents and warrants that there are no mortgages on Ground Lessor’s
interest in the Land and/or the Building as of the date of this Agreement.

2. Attornment. Tenant hereby agrees that if the Ground Lease is terminated for
any reason, Tenant shall attorn to Ground Lessor and shall be liable to and
recognize Ground Lessor as Landlord under the Lease for the balance of the term
of the Lease upon and subject to all of the terms and conditions thereof. In
such case, upon receipt of notice from Ground Lessor setting forth the effective
date of the termination of the Ground Lease, Tenant shall pay to the Ground
Lessor all obligations required to be paid and performed by Tenant under the
Lease arising after the date of termination. The Lease shall continue in full
force and effect as a direct lease between Ground Lessor and Tenant.



--------------------------------------------------------------------------------

3. Additional Conditions. Tenant agrees that Ground Lessor shall not be:
(i) liable for any act or omission of any person or party who may be landlord
under the Lease prior to any termination of the Ground Lease (“Prior Landlord”)
except for a default by such Prior Landlord under the Lease that began prior to
the termination of the Ground Lease, is ongoing and continuing following the
termination of the Ground Lease, is susceptible of being cured and for which
Tenant has provided Ground Lessor with notice as required hereunder (a
“Continuing Default”); (ii) subject to any offsets or defenses which Tenant
might have against Prior Landlord except for a Continuing Default; and
(iii) bound by any prepayment of rent or additional rent, or any other charge
which Tenant might have paid to Prior Landlord for more than the then current
month (other than a bona fide security deposit paid by Tenant to Landlord under
the Lease, estimated monthly payments made on account of additional rent as and
when required to be made pursuant to the provisions of the Lease, or other rent,
additional rent or charges which have been received by Ground Lessor). Nothing
herein, however, shall constitute a waiver of Tenant’s rights as against such
individual or entity which is the landlord under the Lease as of the time of any
event or circumstances which may give rise to a claim of the Tenant against such
individual or entity. In addition, nothing herein shall relieve any successor
landlord under the Lease from its obligation to comply with those obligations of
a Landlord under the Lease during the period for which it is the owner of the
Landlord’s interest in the Lease.

4. Landlord’s Defaults. Tenant hereby agrees that, if Tenant provides Landlord
with any notice of default or claimed default on the part of Landlord under the
Lease, Tenant shall concurrently therewith send a copy of such notice to Ground
Lessor. In such event, Ground Lessor shall be permitted (but not obligated) to
cure any such default within the period of time allotted thereto in the Lease.

5. Notices. Duplicates of all notices delivered by any party to another party
and required by this Agreement shall be delivered concurrently to all other
parties to this Agreement. All notices shall be written, delivered by certified
or registered mail, and sent, if to Ground Lessor, to 238 Main Street, Suite
200, Cambridge, Massachusetts 02142, Attention: Managing Director, Real Estate,
if to Tenant to Agios Pharmaceuticals, Inc., 88 Sidney Street, Cambridge,
Massachusetts 02139, with a copy to Mintz, Levin, Cohn, Ferris, Glovsky, and
Popeo, P.C., One Financial Center, Boston, Massachusetts 02111, Attention:
Stuart A Offner, Esq., and if to Landlord to 38 Sidney Street, Cambridge, MA
02139-4234, Attention: Asset Manager, or such addresses as may, from time to
time, be set forth in notices to the other parties hereunder.

6. Exculpation of Ground Lessor. Ground Lessor shall not be personally liable
hereunder. Tenant agrees to look to Ground Lessor’s interest in the Land and
Building only for satisfaction of any claim against Ground Lessor hereunder.

7. Successors and Assigns. This Agreement shall bind Tenant, its successors and
assigns, and shall benefit Tenant and only such successor and assigns of Tenant
as are permitted by the Lease and shall bind and benefit Ground Lessor and its
successors and assigns (provided that after transfer of Ground Lessor’s entire
interest in the Land to another party, Ground Lessor shall have no liability for
any act or omission of such party) and shall bind and benefit Landlord and its
successors and assigns.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date set forth above.

 

MASSACHUSETTS INSTITUTE OF

TECHNOLOGY

Ground Lessor

By:  

 

Name:  

 

Title:  

 

AGIOS PHARMACEUTICALS, INC.

Tenant

By:  

 

Name:  

 

Title:  

 

FOREST CITY 88 SIDNEY, LLC,

a Delaware limited liability company

By:  

FC HCN 88 Holding, LLC,

a Delaware limited liability company,

Its sole member

  By:  

FC HCN University Park, LLC,

a Delaware limited liability company,

Its sole member

    By:  

Forest City University Park, LLC,

a Delaware limited liability company Its managing member

      By:  

 

      Name:  

 

      Its:  

 



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS    )       )        ss:    COUNTY OF MIDDLESEX   
)   

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the MASSACHUSETTS INSTITUTE OF TECHNOLOGY, by                     ,
its                            , who acknowledged that he did sign the foregoing
instrument and that the same is his free act and deed and the free act and deed
of said corporation.

IN TESTIMONY HEREOF, I set my hand and official seal at Cambridge, this
        day of                     , 201    .

 

Notary Public     My Commission Expires:  

 

 

COMMONWEALTH OF MASSACHUSETTS    )       )        ss:    COUNTY OF    )   

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named AGIOS PHARMACEUTICALS, INC., by                     who
acknowledged that he/she did sign the foregoing instrument and that the same is
his/her free act and deed and the free act and deed of said corporation.

IN TESTIMONY HEREOF, I set my hand and official seal at                     ,
this             day of                         , 201    .

 

Notary Public     My Commission Expires:  

 

 

COMMONWEALTH OF MASSACHUSETTS    )       )        ss:    COUNTY OF MIDDLESEX   
)   

BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named FOREST CITY 88 SIDNEY, LLC, by Michael Farley, Managing Member,
who acknowledged that he did sign the foregoing instrument and that the same is
his free act and deed and the free act and deed of said corporation on behalf of
said limited partnership.

IN TESTIMONY HEREOF, I set my hand and official seal at Cambridge, this
        day of                         , 201    .

 

Notary Public     My Commission Expires:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Description of Ground Lease

[LANDLORD TO ATTACH]



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description



--------------------------------------------------------------------------------

EXHIBIT J

MEMORANDUM OF LEASE

[ATTACHED HERETO]



--------------------------------------------------------------------------------

MEMORANDUM OF LEASE

Dated:                     , 2014

Notice is hereby given, pursuant to Section 4 of Chapter 183 of the General Laws
of Massachusetts, of the following amended Lease:

 

EXECUTION DATE OF LEASE:    As of                     , 2014 LANDLORD:    Forest
City 88 Sidney, LLC, a Delaware limited liability company. TENANT:    Agios
Pharmaceuticals, Inc., a Delaware corporation. GROUND LESSOR:    Massachusetts
Institute of Technology, a Massachusetts educational corporation chartered by
Massachusetts law. BUILDING:    That certain five-story, 145,275 rentable square
foot building located at 88 Sidney Street, Cambridge, Massachusetts 02139.
PREMISES:   

That portion of the Building comprised of approximately 74,498 rentable square
feet as follows:

 

Floor 1: 7,504 rsf

Floor 3: 33,464 rsf

Floor 4: 33,560 rsf

 

All as more particularly shown on the floor plans attached hereto as Exhibit A.

TERM:    The initial term shall commence on the Rent Commencement Date (as
defined in the Lease), and shall end on the seventh (7th) anniversary thereof.
EXTENSION OPTION:    Tenant has the right to extend the Term for two (2)
additional periods of five (5) years each pursuant to and subject to the terms
and provisions in the Lease.



--------------------------------------------------------------------------------

RIGHT OF FIRST OFFER:    Tenant has a continuing right of first offer for all or
any portion of the portion of the Building subject to the terms and provisions
in the Lease. MODIFIED RIGHT OF FIRST REFUSAL:    Tenant has a modified right of
first refusal on all or a portion of the second (2nd) or fifth (5th) floor of
the Building during the initial lease-up of such space subject to the terms and
provisions in the Lease. GARAGE:    Tenant has a non-exclusive license to pay
for the use of certain non-reserved parking spaces in the garage known as the 80
Landsdowne Street Garage (or such other parking facilities designated by
Landlord) pursuant to and subject to the terms and provisions in the Lease.
GROUND LESSOR’S TITLE:    For Ground Lessor’s title to the Building, see
[        Deed dated                     recorded with the Middlesex South
Registry of Deeds in Book             , Page         ].

This Memorandum of Lease is executed only for the purpose of giving notice of
the existence of the Lease and is not intended to modify, expand or reduce any
of the rights of Landlord and Tenant as set forth in the Lease. All terms not
otherwise defined herein shall have the meanings set forth in the Lease.

[The balance of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

[Signature Page to Memorandum of Lease]

EXECUTED as a sealed instrument as of                     , 2014.

 

WITNESSES:    LANDLORD:                                                     

Forest City 88 Sidney, LLC,

a Delaware limited liability company

                                                    

By:

  

FC HCN 88 Holding, LLC,

a Delaware limited liability company,

Its sole member

     

By:

  

FC HCN University Park, LLC,

a Delaware limited liability company,

Its sole member

        

By:

  

Forest City University Park, LLC,

a Delaware limited liability company

Its managing member

           

By:

  

 

           

Name:

Its:

  

 

STATE OF    )    ) COUNTY OF    )

 

On this          day of                     , 2014, before me, the undersigned
notary public, personally appeared                     , known personally to me,
or proved to me through satisfactory evidence of identification, which was
                        , to be the person whose name is signed on the preceding
or attached document, and acknowledged to me that he signed it voluntarily for
its stated purpose, as the duly authorized signatory of the above entities, and
signed the foregoing instrument for the purposes therein contained as his/her
free act and deed.

 

 

 

My commission expires



--------------------------------------------------------------------------------

[Signature Page to Memorandum of Lease]

EXECUTED as a sealed instrument as of                     , 2014.

 

WITNESSES:    TENANT:                                              AGIOS
PHARMACEUTICALS, INC.,    a Delaware corporation
                                               
By:                                     
                                                                                
   Name:                                     
                                                                             
Title:                                     
                                                                            

 

STATE OF    )    ) COUNTY OF    )

On this         day of                     , 2014, before me, the undersigned
notary public, personally appeared                             , known
personally to me, or proved to me through satisfactory evidence of
identification, which was                             , to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose, as the duly authorized
signatory of the above entities, and signed the foregoing instrument for the
purposes therein contained as his/her free act and deed.

 

 

 

My commission expires



--------------------------------------------------------------------------------

EXHIBIT A

TO MEMORANDUM OF LEASE

FLOOR PLANS OF PREMISES

[ATTACHED HERETO]



--------------------------------------------------------------------------------

LOGO [g791663g65c65.jpg]



--------------------------------------------------------------------------------

LOGO [g791663g31m44.jpg]



--------------------------------------------------------------------------------

LOGO [g791663g87y79.jpg]